The next item is the debate on the Commission communication on the European Communication Strategy – White Paper.
. Mr President, I should like to thank you and the honourable Members for being here this early morning. Thank you for giving me the opportunity to present to you the White Paper on a European communication policy adopted by the Commission at its meeting yesterday.
This is not the first time I have spoken about the White Paper in this House. I first announced it during the debate on the Herrero report, which has been an important reference for my subsequent work. During the preparation stages for the White Paper I regularly informed the European Parliament about my ideas, meeting with the different political groups, committees etc., and I am sure that several of you will find the key concepts and messages of the White Paper quite familiar.
The feedback and encouragement I have received make me believe that I will continue to find, in this House, the most committed and precious ally when it comes to communication. Communication is first and foremost a matter of democracy. People have a right to know what the European Union does and what it stands for, and as citizens they have a right to fully participate in the European project. This is the key message of the White Paper.
There is a worrying gap between the European Union and its citizens. Seven out of ten interviewed in Eurobarometer polls say that they know little or nothing about the European Union. More than half feel that their voice does not count when it comes to European issues. Trust in the European institutions is falling and so is the number of those who believe that Europe brings benefits to them or their countries. The perception of a communication gap between the European Union and its citizens is not new. It has been a subject of discussion in EU circles at least since the referendums that preceded the entry into force of the Maastricht Treaty in 1992. In this respect recent referendums on the constitutional treaty have been a harsh wake-up call.
Bridging the gap between the European Union and its citizens has become more urgent than ever. To move forward, the European project needs to be anchored in people’s wishes and expectations. It must belong to citizens, not just to a small elite based in Brussels, or in a couple of big European capitals. The White Paper is the Commission’s proposal to respond to this challenge and to lay the foundation of a European Union communication policy.
What should the main purpose of a European communication policy be? The White Paper argues for developing a working European public sphere, where the European debate can unfold and citizens can participate. This is a concept that the European Parliament embraced some time ago, and it is now central to the Commission’s vision of a communication policy.
The White Paper underlines the importance of developing a true European political culture, with pan-European political groups, pan-European media and fora or meeting places where citizens can meet and discuss issues of common interest. However, I shall clarify immediately that all of this is not to replace or diminish the role of national, regional or local levels of political structures and media activity; to the contrary, it complements them.
Probably the most urgent thing that is needed to bring about a European political culture is to make sure that European issues are reflected in national, regional and local debates. The development of a European public sphere is of course a very far-reaching project and it will take time. It goes well beyond the remit of the Commission. The role of the European Parliament will be crucial in this respect, but we know that we will only succeed if all those involved – and Member States, in the first place – are ready to commit and take responsibility.
Therefore, the White Paper is a call to action by all EU institutions, by the European Union governments and political parties, by civil society and the media in all EU countries. It proposes that we start work in five main areas: first by defining common principles. An EU communication policy must be based on the fundamental recognition that all EU citizens have certain rights, for example, the right to fair and full information about the European Union; the right to hear the full range of views about the EU; and the right to have their voices heard by policy makers.
The White Paper proposes that these principles be enshrined in a framework document – a charter or perhaps a code of conduct – to which all the key players would commit themselves on a voluntary basis to agree on the principles for communication. We need those common principles to guide our common action and to give credibility and legitimacy to our communication activities; to make clear that EU communication is not about selling Europe or producing propaganda, it is about enhancing our democracy. It is a tool for citizens to assess whether or not their rights are respected.
The second work area the White Paper proposes is empowering citizens. How can an EU communication policy contribute to that? The White Paper identifies three ways forward: to work more together on civic education, to connect citizens with each other and to connect the citizens with the institutions. Civic education is a national or regional responsibility, but there is a European added value. The EU can help to ensure exchange of best practice and facilitate the development of common educational tools, so that the European dimension is better addressed. I meet this all the time when I travel to Member States. Teachers and all those involved in these activities say ‘do we really have to reinvent the wheel? Could we not have a better exchange of practices or material or experience?’
New forums for public discussion on European issues are essential for building mutual trust, respect and willingness to work together towards common objectives. Also, good two-way communication between the citizens and public institutions is essential in a healthy democracy. The present drive to make the EU institutions more responsive, open and accessible needs to continue to be strengthened.
The third area in which the paper proposes working concerns the media and new technologies. The media are key players in communication policy and it is vital that public institutions at all levels of governance find innovative ways of working with the national, regional and local media. We also need to discuss together how to ensure that all views are fairly represented in these debates and how we can provide citizens with full, fair and factual information through a wide range of channels, not only the press, radio and television but also the internet. One of the proposals is also, as you have seen from the media coverage already, is that we should upgrade our existing Europe by Satellite – an interinstitutional service – and, for example, regional TV, which belongs to the users of the EBS service.
The fourth working area is understanding public opinion. That is a challenge for policy makers. They need to stay in tune with European public opinion as citizens’ views on any issue can vary quite dramatically from one country or region to another. The European Commission has been a front-runner in developing modern tools, such as the Eurobarometer surveys, for analysing public opinion. Our White Paper encourages debate on how we could improve our use of these tools to make more in-depth analysis and use that more efficiently to feed into the policy-making process.
The fifth area for joint discussion is how to make the partnership work: we call it ‘how to do the job together’. How can EU governments cooperate more closely with one another and with Brussels on informing and consulting citizens? How can the European Union institutions work together more effectively and do more to decentralise their efforts? Local and regional authorities are well placed to engage in a real dialogue with citizens. How best can they channel the view of local communities to the Brussels policy makers? What more can political parties and NGOs do to raise public awareness on European issues and stimulate public debate?
The Commission does not have ready-made answers to all these questions and we would not presume to lecture others involved as to what they should do. The White Paper therefore launches a wide consultation process and invites all those involved to think hard about these questions and come forward with their own ideas. We have never had a public consultation on communicating Europe. It is high time to do so if we are serious about putting citizens at the centre of our activities. I would like the European Parliament to be our closest ally and supporter in this process. The structures for this cooperation already exist and we can build on them to better structure and coordinate our work.
To conclude, I should like to quote the philosopher John Dewey. He wrote ‘there is more than a verbal tie between the words common, community, and communication. Try the experiment of communicating, with fullness and accuracy, some experience to another, especially if it be somewhat complicated, and you will find your own attitude towards your experience changing’.
Communication helps understanding, builds common values and creates communities. That is what the European Union needs more than anything. Thank you for your attention. I am looking forward to hearing your views.
. Commissioner Wallström, I thank you for your very interesting and well-communicated White Paper this morning. On behalf of the PPE-DE Group, I very much welcome your White Paper on a European communication policy. It comes at a time when the gap between Europe and its citizens is widening. A sense of alienation from Brussels pervades our electorate: alienation from its institutions and from politics in general. The poor electoral turnout in 2004 was sadly a clear reminder of the need for the EU to learn to communicate more with its citizens.
However, it is not only a question of having communication in Europe: we need communication. And in order to communicate better, Europe also needs to listen more. European leaders have lost contact with their public and I agree with you, Commissioner, when you say in your communication that citizens expect Europe to offer them guarantees of prosperity, solidarity and security in the face of globalisation. Our citizens are not worried about the nitty gritty details of institutional reform, they are worried about their jobs, they are worried about Europe’s 20 million unemployed, so I certainly very much support your new approach which moves away from one-way communication to reinforced dialogue, from a Brussels-based to a more decentralised approach, from – as you say in your communication – institution-centred to citizen-centred communication.
I have certainly tried to do this in Scotland, in my own constituency. I started an essay competition amongst schools to try to inspire interest amongst school pupils in European affairs. Indeed tomorrow I am going to Aberdeen to address council leaders on the financial perspective, and that is European communication in action. However, you must ensure that this White Paper does not merely remain a consultation exercise, inconsequential and detached from the very same people whom it is trying to reach. We in Europe tend to be very good at debating, and less good at delivering.
Our ideas must be followed by action. I wondered, when you mentioned the importance of the Erasmus and Citizens for Europe programmes as a way of bridging the gap between the EU and its citizens, whether this is not slightly contradictory, given the fact that these programmes have actually suffered significant cuts in the 2006 budget. We may need better understanding and more details on how exactly you intend to finance this massive public relations strategy.
Communication, transparency, open access to documents and involvement in policy-making are not even fully developed amongst ourselves, the MEPs, the EU’s representatives. This House represents the very people we are trying to communicate with, but sadly this Parliament is not consulted enough, or often when it is too late. It is often not listened to, it is often contradicted by the unaccountable and impenetrable workings of the Council. That is why, Commissioner, while welcoming very much your objectives and your efforts I urge you to consider adding another ‘D’ to your Dialogue, Debate and Democracy plan. That would be ‘D’ for Decision: a decision to act.
. Mr President, we are right to be concerned about the European Union’s communication problems and we are right, as the title of this White Paper puts it, to be debating Europe and to be involving people. The diagnosis is clear and the White Paper is detailed in its prescriptions for dealing with the problem.
I wish to thank the Commissioner warmly for the efforts she has invested in taking us this far in addressing this crucial problem. We will be discussing many of the group proposals in detail later. I would like to use this opportunity to make some general remarks about communications in general.
In communications less is more. The essence of good communication is to put a strong message in simple language. We need to explain to the people what we are doing and why it matters to them. Once they know that their interests are affected by our decisions, they will take care of the public sphere themselves.
The White Paper seeks investment in mechanisms, procedures and new technology to facilitate the channels of communication. That is a good thing, but it does not address the quality of what is to be sent down those channels of communication. It talks about connecting the citizens and about public-sphere debating. That is acceptable to us. However, before people do any of this, they have to care. Only then can they be empowered. We have to show them why they should care about what the European Union is doing. The responsibility in dealing with those problems lies with us all – all the institutions – and not only with the press room downstairs. Partnership is, therefore, also an important concept put forward in the White Paper.
As I said, it would be good to invest in new websites and our own TV channels, but we already have the world’s largest group of accredited correspondents on our doorstep: 1300 journalists who are hungry to report good-quality stories to audiences all over the world. If we produced timely and newsworthy stories for journalists, then the headlines, websites, new TV channels and public-sphere debates will follow.
However, the reality is that most of our communication efforts are foundering because the EU fails on the basic issues. The EU offers one-size-fits-all news announcements instead of making more strenuous efforts to find new messages to capture the interest of specific media groups in our different countries and regions.
Quite rightly, the White Paper places some emphasis on opinion polling and the need to understand European public opinion. But if it uses this resource correctly, why does the Commission persist in coming forward with such deeply unpopular proposals like the port services directive that we dealt with a month ago? The White Paper talks about the need to listen to the people, and rightly so. Here was a case of the Commission not even listening to its own Parliament, never mind the people. On that point, it is not enough to say that Europe needs to listen to the people: it also needs to act on what they say. What is the incentive for people to talk to us in Brussels if they have no assurance that what they say will matter or change what we are thinking of doing?
I welcome this White Paper because it is kick-starting a much-needed debate. This House should welcome the Commissioner’s important contribution. We in the European Parliament must play our part in ensuring that the European Union develops with the support of its citizens and that it serves their interests in the best possible way.
. Your communication on the White Paper started off very well, Mrs Wallström, inasmuch as I read on the first page that communication goes hand-in-hand with its content.
I therefore expected to find a political analysis of what is causing the breakdown in relations that everyone – you, us, everybody – can see taking place between Europeans and the European institutions. In that regard, I admit to being very disappointed because the self-criticism goes no further than the sentence I just uttered. In your opinion, we just need to speak more positively about Europe and that will quite obviously restore Europeans’ erstwhile confidence in their institutions and the Community project. Can one seriously claim, however, that the liberal objectives fully embraced by Mr Barroso’s team do not have some bearing on everything that is – rightly – worrying EU citizens?
It is true that you point out certain lines to pursue in your document. It contains some attractive formulas: decentralisation, participation and culture. Over and above those terms, though, what is there of any substance in it? I get the impression that you mistake communication for dialogue. Democracy is not just about communication; above all it is about the genuine involvement of nations via their institutions. When Mr Barroso says to us at the end of summer: ‘I have got the message, I am withdrawing the texts on which there is no consensus’, and withdraws dozens of them but retains the Services Directive, I feel as though I did not campaign for the same thing as him in the referendum, and that is something I cannot countenance. For my part, I did not feel that the Directive on the Protection of Workers posed a problem, unlike the Services Directive, which poses some problems in practice. It is not enough to dress up the policies; they perhaps need changing.
I have the impression that your approach is quite technocratic and elitist. Erasmus is a fantastic programme but, as the previous speaker said, it does not have a huge bearing on the nations because we do not have the resources for it to do so. Saying that we are relying on new technologies, which are seemingly the answer to everything, is perhaps tantamount to believing that multiplying the number of websites will be sufficient to deal with the problems arising from people’s opinion of the EU - problems that we are, moreover, aware of. Do we really need to relaunch a whole series of Eurobarometer surveys to know that our citizens’ concerns are to do with relocations, social precarity, uncertainty, the health crisis and environmental upheaval? I am almost certain that Eurobarometer is going to reveal to you what I have just told you in a single sentence.
What resources are you putting in place in the face of these anxieties? When I was draftsman for the Prince Programme in the framework of the 2005 budget, I recall that the Commission had proposed splitting the funds for this programme in half, and that was after the shock of the double ‘No’ vote on the draft Constitution. It was Parliament, in this Chamber, that subsequently multiplied the funds by six.
Commissioner, your intentions are laudable but, once again, so long as you do not specify what you want to gain support for at political level, there will be no point in working on the packaging, on the little bow that you are going to wrap around it: reviewing one’s communication is a good idea, but reviewing one’s policy is a better idea.
Mr President, my dear Margot, underlying your fine words is the fact that the EU’s propaganda department would like to have more money for additional propaganda. More journalists are to be employed to tout their own virtues, and a fresh news agency is to be set up so that you can decide what the media are to write about the EU and so that you can provide each new item of news with an easily understood message, extolling the EU. The Commission does not need a communication policy. What it needs is transparency and democracy.
It should start by opening the accounts to parliamentary scrutiny. Give the EU’s auditors access to all expenditure so that they can monitor this. Publish the names of those who are paid to give good advice in the Commission’s secret working parties. Open the drawer containing letters of formal notice, so that voters and elected representatives can see which aspects of our laws the Commission does not like. Tell us who in the Commission is voting for what. Are there, for example, Commissioners who have opposed Mrs Wallström’s communication plan or Mr Kallas’s Transparency Initiative. It is better to have transparency, democracy and proximity to the people than to have more money for public relations.
Mr President, Mrs Wallström, I am going to make a very specific proposal, since Europe needs to take courageous and imaginative measures, in order to bring European issues closer to everybody and to make progress on the creation of a European public opinion.
I believe that we need a pilot programme to open up the great European debates, to open up the Councils in which the Ministers discuss issues affecting the citizens, with a clear code of conduct that makes the debate comprehensible. I believe that, following all of the constitutional problems, this pilot project could be seen as a sign of a will for transparency and open debate. I propose that that project be a public discussion of the Bolkestein Directive in front of the television cameras.
There is much talk about the transparency of the Council, but nothing concrete is ever done.
This would lead people to talk about this debate; a debate to present Europe to the public, to demonstrate positions clearly and so that the people know what is decided in relation to the issues that affect each of us in our daily lives.
I would also like to add that, according to Article 8 of the Council’s Rules of Procedure, any member of the Commission or the Council can propose a public debate of this kind. You could propose this debate yourself.
. Mr President, honourable Members, thank you for your valuable views on the White Paper.
First of all, action must follow. If we talk about reaching out to citizens we cannot cut down on the programmes where we actually do just that. On this point, we have exactly the same position as the European Parliament as far as I understand. We want a budget which hopefully is increased and definitely not reduced. This is also our position in the ongoing budget negotiations. We will make our views absolutely clear on that. We certainly hold the same position on that issue.
Mr Wiersma, I think you made a very valid point, because this is also about the participation of citizens. I have repeated that democracy is not just a spectator sport. It requires an engagement from citizens, but they also have to be able to acquire the basic knowledge about what is going on and how to exert influence. There is therefore also an obligation on us to make sure that there is access, for example, to civic education, where one can learn how it all works and how one can have a voice in this process.
I think the services directive is a very good example of how simply telling the story does not help if the basis is not there, if the consultation has not been carried out. In the end we will have nobody advocating the proposal. I think that this is an example of where we really have to do the repair work. This is about engaging citizens. Yesterday, one of my colleagues at a Commission meeting said that when the Commission consulted children about a proposal on children’s rights, the proposal which came back had been completely turned around. Children have another order of priorities. We learned a lot from that consultation process.
This is what it is all about. It is about the ethics of communication. It cannot be disconnected from the policy because communication can only be as good as its content. It has to be about the policy content, what we want to do to change the reality of things. However, we also have to clarify which rules and attitudes towards democracy and democratic procedure we adopt. We must also clarify how communication and the ethics of communication are an essential tool in helping us. That is what we are establishing here: the tools, framework and procedures that enable us to communicate, to have a two-way dialogue with citizens. That is what we are trying to build here.
You are correct to ask about the budget. We are only asking for a few more staff to help during the whole consultation period. It is too early to say what we need for the concrete proposals because we are carrying out consultations about that. We have to come back on the specific proposals and action plans with proper impact assessments, budgets and concrete figures. For the moment, we are only setting the consultation period and putting that in place.
When I heard Mr Bonde’s description, I wondered whether we had been reading the same document. I have to respond to the whole issue of a press agency and this is partly a language issue. We have never had any other idea than to upgrade the service that exists today within the Directorate-General for Communications. It is called ‘Europe by Satellite’. We have very few people to carry out the service that provides pictures and sound for radio and television all over Europe. We do it in 20 languages. If we want to have better quality and more facts and figures and to better cover what happens in the Council, Parliament and the Commission, then we will need more staff and equipment. As I said earlier, this is how we help regional television or radio stations that cannot afford to send correspondents to Brussels. If we are serious about providing that inside, interinstitutional information, then we need the people to do it. In the end, we will need a highly professional person to decide what is most interesting from a journalistic point of view: should we send out a team to Parliament today, or should it be in another place covering a different story? We already do that, but with very few resources.
This does not conflict with the web-TV that Parliament has already decided to invest in, which covers what happens inside the institution, but complements efforts to better communicate with citizens. This has been the idea from the outset.
The Brussels-based journalists are not happy. They see a risk of competition. I see very little competition in covering press conferences in 20 languages. I do not think this is a problem. However, everybody is trying to cover their territory. We have to be realistic. If we want the stories out there, at local and regional level and on radio and TV – which are the sources that most of our citizens use today to get information about what happens in the EU – then we need to invest in radio and TV. We are the only ones who can provide these pictures and sounds from inside the institutions. Nobody will be competing with us on that. This is what we want to do with our proposal in the White Paper.
There was no vote on this. We have discussions and very rarely vote in the Commission. During the whole five years of the Prodi Commission we held votes only about five or ten times. So there was no vote, but strong support for my White Paper. I am glad to be able to tell you that. This is not only about voting. You are right in saying that we must tell the citizens that this is another political arena and that political discussion is crucial. We need to debate. We will have different ideological viewpoints on issues and the discussion will go on in the European arena. We have to help citizens to be able to follow and understand what goes on and to have a say. You will find some ideas on how to do that in our White Paper.
Finally, I agree with Mr Hammerstein Mintz. I hope we will see a pilot project where Council meetings will become open. This is also a way to end the blame game, where the institutions blame each other. In the end it is the citizens who lose out, because they are unable to follow or judge what is going on and what their ministers say in the Council. I agree that Council meetings should be open and citizens should be able to follow them. We will contribute whatever we can to make that possible. It is also the Commission’s position that openness and transparency are absolutely crucial in the context of improving communications.
The debate is closed.
While listening to this debate yet again I am struck by the extent to which it is the wrong question we are asking, and hence coming up with the wrong answer. The Commission’s communication strategy is worthy enough in aim, but I doubt it will in fact achieve much because the reality of the EU as a whole, not just the workings of the Commission itself, are very far from ideal. The people are accordingly sceptical, it is not that they misunderstand the EU, they understand it only too well.
We have an old saying in Scotland that you cannot polish a turnip and no amount of presentation will disguise the fact that the EU has a structural problem which we are not addressing. The institutional mechanisms of, and subject matter dealt with by the various parts of the EU must be addressed in the light of enlargement, or risk continued stagnation. Only real reform will bring the EU closer to the citizen and it is upon that reform we should concentrate.
The next item is the joint debate on the reports by Mr Helmuth Markov, on behalf of the Committee on Transport and Tourism,
- on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on minimum conditions for the implementation of Council Regulations (EEC) Nos 3820/85 and 3821/85 concerning social legislation relating to road transport activities and repealing Directive 88/599/EEC (PE-CONS 3672/2/2005 – C6 0417/2005 – 2003/0255(COD)) (A6-0005/2006), and
- on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Regulation (EEC) No 3820/85 (PE-CONS 3671/3/2005 – C6 0416/2005 – 2001/0241(COD)) (A6-0006/2006)
. Mr President, Commissioner, ladies and gentlemen, it was in September 2001 that the Commission adopted the new White Paper entitled ‘European Transport Policy for 2010 – Time to Decide’, in which the prospects for development until that date were sketched out, and in which the Commission proposed some 60 different measures and an action programme with the main aim of making transport safer. Its presentation of the dossier we are debating today – on driving times and drivers’ rest periods and the associated directive on the monitoring of compliance with the conditions imposed by the first directive – did, of course, offer a good opportunity to turn good intentions into practical policies.
It follows that the main question to ask when assessing what came out of the committee for conciliation between the Council and Parliament is whether the goals we have set ourselves have been achieved, the first of those being the improvement and harmonisation of professional drivers’ working conditions, the second being improved road safety and the third the creation of fair conditions under which all interested parties compete.
I will now proceed to set out the most important consequences of this compromise.
The first is that the time driven must not exceed nine hours in any given day, the second that it must not exceed 56 hours in a week and must not result in the maximum working time specified in the Working Time Directive being exceeded. Thirdly, total driving time over a period of two weeks must not exceed 90 hours. Fourthly, the regular daily rest period is equivalent to eleven hours, either consecutively or divided into two periods of three and nine hours respectively. This is in response to the desire for more flexibility expressed by the drivers, who will be able to use the rest periods in very different ways in the different climate conditions that prevail in winter and summer respectively. The fifth point is that the regulated rest time in a given week is fixed at a minimum of 45 hours, and the sixth that the report introduces the digital tachograph, thereby making possible extended and improved monitoring of compliance with the regulations. Seventhly, there are clear rules on the hauliers’ liability. Eighthly, the prescribed checking sample has been increased to 2% starting in 2008 and to 3% from 2010 onwards. The ninth point I want to make is that the checks must be carried out not only on the road but also on the company’s premises.
One can readily observe, from a comparison between the documents under consideration and those that formerly applied, that in no respect whatever have conditions been made worse. If, however, one weighs in the balance the results achieved with our initial conception of how things would turn out, one does come to a different conclusion in respect of certain of them.
Let me give you a few examples, the first being that the regulation does not apply to vehicles of less than 3.5 tonnes in weight, even though such vehicles are used to carry goods on more and more journeys, and are involved in more and more accidents. The second is that there are only two references to the Working Time Directive, yet compliance with its provisions is not monitored at the same time as compliance with the rules on driving times and rest periods. I do not believe that this goes anything like far enough to guarantee that drivers will be less likely to become over-tired or that it will be less likely that the maximum times will be exceeded, or that these things will not happen at all. Thirdly, although the annex to the monitoring directive includes a definition of what is meant by an offence against the regulation, this is not harmonised in any legally binding way. Fourthly, no provision is made for harmonised sanctions, with the consequence that the Member States can still impose different penalties for the same offence.
All these things considered, it can certainly be said that we have, together, come up with plenty of flexible solutions, and we do of course hope that this legislation will, during the planned period of two years, find its way into the new AETR and thus become applicable to those states that are not members of the European Union, but whose vehicles do use the EU’s roads, so that equality of competition may be established across the board.
As most of you know, I, in the conciliation committee, voted against the compromise we had achieved, and I did so out of the conviction that this House could have achieved more and that our majority on the committee was too hasty in calling a halt to negotiations with the Council. That being so, I can very definitely understand that there will be those taking part in today’s vote who are not among the advocates of this compromise. Although most of those affected by the regulation and the directive are not exactly jumping for joy, an absolute majority of them have expressed their support for the adoption of these two dossiers, and my vote will reflect that.
Finally, I would ask the Commission to do three things: firstly, to commission a study on the traffic patterns of goods vehicles under 3.5 tonnes, for I live in hope of a different kind of lobbyism and of our being able to incorporate these categories, too, in the directive at a later date. Secondly, I would ask them to help coordinate the various bodies that monitor driving times, rest times and working times, and, thirdly, to organise, together with the Member States and the social partners, seminars on this new legislation in order to get it implemented as soon as possible.
I would like to conclude by extending the warmest thanks to all those who worked with me on this dossier over many years – from the Committee, primarily Mr Hauck and Mr Darmis – and also the shadow rapporteurs. We all worked together very well in a way that was rather unusual, but did turn out to be worth it. I would also like to thank our Vice-President Mr Vidal-Quadras Roca, who conducted the conciliation proceedings with a firm hand, and Mr Tziorkas, the official responsible for our case.
I hope that the digital tachograph will soon be introduced and that the Member States will make the driver cards available, so that we will then have made some progress in bringing a bit more social justice, safety and fair competition onto the European Union’s roads.
. Mr President, ladies and gentlemen, the substantial development of road transport during the last twenty years has led the Commission to present two texts. The first is a proposal for a regulation drafted in 2001 aimed at simplifying, clarifying and updating a regulation well-known among drivers – number 3820/85 – which stipulates driving times, rest periods and breaks for the latter. The second is a proposal for a directive drafted in 2003 aimed at replacing a directive dating from 1988. This proposal for a directive guarantees a minimum level of checks with regard to driving times and rest periods in the road transport sector.
We all worked with the aim of finalising this package on 6 December 2005, following a long and difficult negotiating process that will have lasted over two years. The conciliation committee finally reached an agreement. Parliament did a great deal to help move this matter forward, and I should like to congratulate the chairman of your delegation, Mr Vidal-Quadras Roca, to whom Mr Markov was keen to pay tribute. I should also like to pay special tribute to the work of Mr Markov, Mr Grosch and Mr Piecyk and of the members of the Committee on Transport and Tourism, who paid a great deal of attention to the issues and who obtained real progress with regard to the text of the Council’s common position.
A compromise was reached on two-thirds of Parliament’s amendments concerning the regulation and on more than half of Parliament’s amendments concerning the directive. I will take the example of the introduction of a Community system designed to establish a common and precise classification of offences according to their seriousness. Harmonisation of this kind will enable us to clarify the obligations imposed by the rules, from the point of view both of industry and of inspectors throughout the whole of Europe. I stress ‘the whole of Europe’ and not just the European Union. Thanks to Parliament’s insistence, the Council and the Commission committed themselves to ensuring that the AETR Agreement can be ratified by the other European countries, including Russia, and this within two years.
It is true that we did not manage to include control of working time in the scope of the new directive. I can, however, assure you that the Commission will do everything in its power to ensure that the working time directive is applied in full. On 19 December, the Commission also sent ten reasoned opinions to the Member States that had not yet notified full transposition of this directive.
Moreover, the conciliation procedure has enabled further progress to be made. This legislative package is going to bring about a number of benefits and advances with regard to the current situation. I am certain of that. I will mention a few examples: clear and simple limits in relation to weekly driving times, which make the text easier to understand and, of course, enable us more effectively to monitor whether it is being complied with; a clear and explicit commitment in favour of harmonising the information systems, the technical features of the equipment, the classification of risks and the interpretation of rules; and finally, of course, the increase in controls, the extraterritoriality of penalties and accountability throughout the transport chain.
I should again like to stress, Mr President, that this progress has for the most part been obtained thanks to Parliament’s interventions. On the ground, the checks will be more coordinated and more effective. It is not only a question of increasing them, but also of making them more effective.
One final word on the digital tachograph. I should like to tell Parliament, in this Chamber this morning, just how useful it would be if the texts in question were approved because they are going to enable us to bring into effect the use of the digital tachograph. Parliament has agreed with the Council on a cut-off date for its introduction. Parliament and the Council have concluded a joint declaration on this matter. In anticipation of your agreement on the legislative package, I pointed out to the Transport Ministers from all the Member States, on 12 January 2006, that I, for my part, accepted extending the grace period until the cut-off date. I made this gesture in order to prevent any misunderstandings. However, it is clear that, over and above the date desired by the legislator – that is to say, by Parliament – any new lorry not equipped with the digital tachograph will risk incurring immediate penalties imposed by the national authorities, such as the vehicle being taken off the road.
Mr Markov, you questioned me on three points. I should like to make it clear to you that the Commission immediately got down to work in order to provide you with the answers you are awaiting.
Mr President, ladies and gentlemen, I dare to hope that you will be able to endorse the outcome of this conciliation procedure and that, together, we will finally be able to close this matter more than two years after the Commission put forward its proposal. It would be a great pity if we were to hold up the progress contained in these texts, progress that will therefore be able, thanks to your vote, to be applied in the European Union.
. Mr President, Commissioner, ladies and gentlemen, we have been through the conciliation procedure, the very name of which indicates that its purpose is to seek out compromises. It would be going too far for the Group of the European People’s Party (Christian Democrats) and European Democrats – or anyone else, for that matter – to claim that the result is all that we would have hoped for. The essential question as regards the work that has been done on this at every level is whether this dossier is going in the right direction, whether certain goals we had set ourselves have been achieved. The answer I can give to that, on behalf of the PPE-DE Group, is very definitely in the affirmative.
We regard driving times and drivers’ rest periods as a safety issue, and anything that highlights or improves safety as a step in the right direction, and it is for that reason that I would like to thank the rapporteur, the members of the Committee on Transport and Tourism, and also the Commission, for I do believe that all of them – different though their expectations may have been – were working together with one end in mind. In that respect, we have done a good job.
This is an important forward step in that it has involved us analysing the vital measures to be taken at European level in relation to those countries whose vehicles also travel on European roads. We had, of course, expected rather more of that, but we have to bear in mind what is possible, and if we have got so far as to get, tomorrow, 42 countries – 25 EU Member States plus the other European states – to accept such things through the AETR agreement, then we have sent a clear message to the outside world where safety is concerned, for safety is what driving times and rest periods are all about, and that means the safety not just of drivers, but of all other road users too.
We have also simplified and clarified certain terms. It was a curious experience to discover that, even though we were talking about driving times and rest periods in road transport, nobody had ever defined what is meant by ‘driving time’. We also, though, did more important things than that, in that we made it quite plain that the whole time spent either driving or resting must be capable of being monitored. More might, of course, have been expected, but the stipulation that sleeping time adds up to 9 hours plus 3, or 9 hours as such, then that is by far preferable to the 8 + 1 + 1 + 1 that applied before. I think that the proposals that the Council made in this respect were quire right too. A driver knows how much of a break he has to take after four and a half hours, whether it be 15 or 30 minutes, without all the rules that applied hitherto. Speaking as one who comes from a border area, I can say that you only have to imagine the thousands of people who are using the roads, speaking different languages, with different ways of expressing themselves, and so there have to be people to keep tabs on them all.
Where the journey recorders are concerned, we still have the old model of oral contact, with someone having to ask: what is actually meant by what the recorder says? Making these things capable of being checked – so that both the driver and the person doing the checking know what is coming to them – is, as I see it, a really important advance. I think we have made a few things in this connection abundantly clear.
There is a whole lengthy story behind the tachograph itself. We had already asked a few questions on behalf of the Commission, but we would have preferred to have wrapped up the whole business with the digital journey recorder as long ago as August 2004. I have to say, though, Commissioner, that your clear statements over the past weeks sent a clear message to the outside world.
It matters not so much whether this is done one year earlier or later; what matters is that the Commission should make it clear that those who have not got it fixed by a given date, those who have not fitted these new journey recorders into new vehicles, will have problems in their own country and problems with their business operations. I take it as read that you too will do the work you have announced and say that there will be no more indulgence.
It would be not only a pity but would also send the wrong message if the countries that have done what needs to be done were to end up indirectly penalising their businesses as a result of the countries that have failed to do so getting away with it – and we know which countries have not done their preparatory work.
I am much obliged to the Commissioner for, as I see it, sending a clear signal that our primary concern, where driving times and rest periods are concerned, is with safety followed in second place by unfair competition. It is because of these two dimensions that the whole transport sector is united in backing initiatives of this kind, for it is not acceptable that, tomorrow, it should be those, in this industry, who do not abide by the law who earn the most money. With the backing of the majority, all countries will eventually take the same approach.
That brings me to the second point I want to make, which is that we, in this House, can draft – and, indeed, adopt – the best of directives, but that is pointless if there is no willingness or desire in the Member States to monitor them in a systematic manner. I would go so far as to say that I am convinced that there are many areas in which we have no need of lots of new legislation; what we need is simplification, along with, in some cases, a certain tightening up of the scope for interpretation, so that the people in the various countries know what to expect. Even the best of directives will be futile without the possibility of monitoring and equally applied sanctions. That being so, I would also like to thank the Commission, which will take the initiative in dealing with serious misdemeanours. We will do this on a consensus basis. I would, in any case, ask that those who are not members of the PPE-DE Group should also acknowledge this result as being what I believe it to be – a step forwards.
. Mr President, our adoption today of the regulation on driving and rest times will without doubt be a step forward in that the daily minimum will be increased, the maximum permitted driving time reduced, the digital tachograph introduced with the intention that manipulations be prevented and it be made possible to check the past 28 days, and, not least, the length of the journey – in terms both of distance and the time taken on it – to the place of assignment will now be counted as working time. All these things count as progress, and that is to the credit not least of our rapporteur, Mr Markov, who, right up to the very end of the process, has endeavoured splendidly to represent this House’s views, and it is for that reason that most of my group will be voting in favour.
It has to be said, though, that there is one serious reason why I shall not be voting in favour of the conciliation result, and that is the Council’s refusal to allow it to be coupled with the Working Time Directive. Despite many offers of compromise on the part of Parliament, the Council has not found it possible to make concessions on this front.
The driver’s working time does, however, include all his other duties, such as loading and unloading, repairs, filling in forms, all of which are tiring and therefore have a direct effect on safety on the road. It is for that reason that compliance with the working time directive must be monitored as well as driving and rest times checked up on. That is why it has to be possible for offences against the working time directive to be prosecuted and to incur sanctions. The Council was not able to do that, and it also owes us an explanation for that.
It took a week for the reason for the Council’s refusal to become clear, when it turned out that ten Member States have not, to date, transposed the Working Time Directive at all, even though the deadline for them to do so expired in March 2005. The ten Member States in question are Austria, the Czech Republic, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, and Spain. It is no wonder that the Council refused to allow it to be coupled with another piece of legislation. I wish the Commission had supplied us with this information earlier on in these proceedings, for then, I believe, the fact that this directive had not even been transposed in ten Member States might well have caused our debate on this subject to take a slightly different course.
Driving and resting times, working time and monitoring belong together. The Council has chosen to stand in the way of that, and that is why, today, this result gets a ‘no’ vote from me.
Mr President, Commissioner, throughout the work on these two directives, the Group of the Alliance of Liberals and Democrats for Europe has been an adherent of more stringent monitoring of compliance with the rules on driving and resting times, and we welcome the digital tachograph, for there is a need for more uniform and consistent enforcement of the rules. We need this with a view to road safety, and we need it in order to ensure fair conditions of competition for those haulage contractors and drivers who observe the rules. Infringements of the legislation must be detected, and the culprits punished. We have, however, been more sceptical about significant changes to the rules themselves, where driving and resting times are concerned. It is a fact that the rules are complicated, but they are well established and they are known by the drivers. If we change them, we must change them for the better.
With the conciliation now arrived at between Parliament and the Council, I believe, however, that we have found a sensible balance, and we in the ALDE Group are able to support the conciliation. The rules are being simplified, which, in certain cases, also means that they are becoming less flexible. In future, it will not be possible to divide the daily resting time into several shorter rest periods. The rules will require a daily rest period divided into periods of nine and three hours. In return, however, the rules will be relaxed at other points, granting, for example, more flexible rules in connection with ferry services. What is also important is that the rules are now also to cover lorries from third countries, which do not come within the AETR agreement. It is important for lorry drivers to be fully rested, irrespective of whether they come from Denmark or Ukraine.
The issue of monitoring drivers’ working time has been important in the negotiations. The ALDE Group was opposed to the police being handed responsibility for monitoring compliance with the rules governing drivers’ working time. Such monitoring is organised very differently from one country to another, and that is something we have to accept. That does not mean that we do not want to see the Working Time Directive for drivers enforced, and I would indeed call on the Commission to monitor implementation of the Working Time Directive and ensure that all countries monitor and enforce it in a uniform manner, so that there is no distortion of competition in this area, either. Bus and coach owners will not be satisfied with the result of the conciliation. It will become more difficult to organise bus and coach journeys in the same way as at present, when drivers may make themselves available for more than six days in a row. I regret that we were unable to obtain a more flexible solution in this case. Otherwise, I am satisfied with the overall result, and I thank Mr Markov and the shadow rapporteur for their efforts.
The fact is, the legislation surrounding digital tachographs has been called a farce because it has for so long been uncertain when it would be introduced. Faced with changing announcements about the rules, haulage contractors have found themselves in a legal vacuum. I think that the farce now needs to come to an end, and I would therefore conclude by putting the following question to Commissioner Barrot: will you guarantee that when, in a year’s time, the new legislation on driving and resting times is brought into force, account will be taken of the problems involved in converting the digital tachographs from the present rules to the new ones? Are you able to guarantee that, Commissioner?
. Mr President, ladies and gentlemen, the members of our team – rapporteurs and shadow rapporteurs alike – are deserving of warm thanks for their outstanding cooperation in a common cause. That common cause was one and the same as the original intention of the directive: to do away, in Europe, with the accidents in heavy traffic and impairments to road safety caused by drivers suddenly succumbing to cumulative driving fatigue, as well as with the scandalous social dumping in the transport industry, which results in unfair competition not only between European countries but also between them and third countries, with all those who act fairly and properly – not least towards their employees – losing out.
During the conciliation process on this matter, though, it has to be said that we came up against a concrete wall – a concrete wall in the Council, which made it impossible for us to go as far as really would have been necessary and useful. The fact is that the need for checks on driving times to take into account also the other periods of time when the driver was working is actually pretty much self-evident and ought really to be blindingly obvious. If, though, this situation is to be improved overall, one thing is especially important, and it is to be found in the second part of the regulation – I refer to efficient monitoring. That is now an obligation incumbent on the Member States, who must now carry out more frequent checks, so that the sort of scandals in the haulage industry with which we used to be familiar, and the serious accidents caused by cumulative driving fatigue, will at last be consigned to the past.
What eventually persuade me to support the directive after all was the need for this monitoring to be tightened up, for that is indispensable. I believe that we need these rules if we are to achieve certain improvements, even if we do not yet have the coherence with the Working Time Directive that is needed. Other points of criticism include, for example, the fact that some of the rules are so complex that those who are not initiated into their mysteries cannot understand them, or the excessively lengthy times allowed for the checks to be adapted.
I did, however, find it a rather bitter experience to discover that, right up to the end, the Council was not willing to be persuaded of the indispensability of measures aimed at making our roads safer and dealing with social dumping. We did, nevertheless, manage to move forward, but we now have to ensure that the Member States actually do end up transposing the regulations and doing something in this area.
. Mr President, in the past, it was possible for Member States to regulate safety on the roads and the safety of workers in road transport, each in their own different way. In their fight to constantly improve this protection, interest groups were knocking on national legislators’ doors. These days, there is far more international freight traffic, covering hundreds, and sometimes thousands, of miles. This turns the differences between national regulations into a nuisance factor in the competitive struggle.
Companies that get their workers to work long shifts appear to be in a strong position. In many cases, they do not take into consideration the fact that this advantage is cancelled out by accidents whereby human lives, vehicles and cargo are destroyed or lost altogether. In many cases, centralised decision-making does not benefit organisations that want to protect these jobs, the environment and safety. Above all, it strengthens the position of those who, despite public opinion, want to emphasise corporate interests, entrepreneurial freedom and unbridled economic growth. That is also evident in driving and resting times.
Workers can be forced to work in excess of their driving hours. Smaller lorries for express services are exempt, which means that instead of a 12-hour break, they are only entitled to an 11-hour break. Compliance is still not monitored adequately. Better legislation could have already been in place and will need to be put on the agenda once again in the near future. Serious consideration will also need to be given to the new problem of companies in some Member States not compensating their staff for compulsory resting times or reimburse them for essential expenses incurred for accommodation. In the short term, this compromise represents a minor improvement, especially since it will also apply to lorries from countries outside of the European Union, and also in view of the fact that the digital tachograph is easier to monitor. That is a reason, despite serious objections, to give a positive verdict.
. Mr President, the EU is charging vehicles again for roads already paid for by national taxes. The EU will maintain nothing, so this is a scam. Lorries and coaches will pay: scam 1, a daily charge of EUR 8; plus scam 2, an annual charge of up to EUR 1 400; plus scam 3, tolls based on distance travelled; plus scam 4, an urban mark-up of 25% under the Euro-vignette; plus scam 5, an estimated EUR 1 500 to change to a digital tachograph; plus scam 6, driver-specific photo licences – in short, ID cards; and scam 7, EUR 3.5 billion paid by EU citizens because each vehicle will be tracked by Galileo, described as the biggest, whitest elephant ever to become weightless. But will this reduce congestion and emissions? Should buses and coaches be the first category to be charged? The answer is no.
500 million Europeans travelled by coach in 2005, many of them elderly people. This legislation encourages smaller vehicles, creating greater congestion, emissions and expense. But emission-sensitive charging already exists: it is called fuel duty. Is that too simple for the EU?
However, the cost of all this is really about EU taxation for a centralised Europe and funding a satellite, is it not? It has nothing to do with roads.
Mr President, ladies and gentlemen, I wish to thank Mr Markov because I believe that he has done an excellent job, including in terms of mediation. I do not agree with the previous speaker, because I believe that harmonising social safeguards and road safety is an important task of this Parliament and our institutions. It is a task on which I do not always agree, even though I believe that, when it comes to increasing safety in the interest of Europeans, we need to be able to reach a compromise.
I should like simply to point out that, while on the one hand the balance struck by the directive is a reasonably acceptable one, and is therefore a balance that I generally support, on the other hand there are some inflexible aspects to the directive that could perhaps have been toned down: I am referring in particular to those aspects regarding working time and rest breaks. Although I can agree on them, they could have been toned down more in terms of applying the directive.
I have further doubts – and on this point I address Mr Barrot – about the digital tachograph. I know, for instance, that in my country, Italy, we are having difficulties finding workshops capable of initialising these instruments. I wonder whether other EU countries are experiencing the same difficulties. The Italian Ministry of Production Activities has granted a derogation to the road hauliers with regard to the certification of times and speeds, precisely because the instrument is not yet enabled. If the problem exists in other countries too, then I wonder what can be done about it. If no action is taken, then we are in danger of starting a process that in the end cannot be carried through.
Mr President, Mr Vice-President of the Commission, it will come as no surprise to Mr Piecyk that I regard the argument with which he urges rejection as false. We, too, would have liked to see a connection made with the monitoring of working times, but, if you had had your way late on the evening of 6 December, we would have ended up with nothing at all. We would have had nothing to show for the two years we had spent in negotiations, and that is something we regard as unacceptable. In line with the majority opinion as expressed this morning, I am all in favour of updating, modernising and simplifying social security regulations for the benefit of all concerned, and that is why we have to bring that about. That is why I am appealing to all Members of this House to support the compromise when we vote at noon today.
All this can be summed up under three headings: improved road safety, better working conditions for drivers and, above all else, helping law-abiding haulage companies to be more competitive rather than sitting back and watching those that sit lighter to the law getting away scot-free with forcing their drivers to work longer hours than are permitted, simply because they are not checked up on. Let all, then, vote to endorse the result we have got, which helps everyone – most of all the people who use roads.
There are, though, Commissioner, two points that I would like to make. Thank goodness we have now sorted out this issue with the final date for the introduction of the digital tachograph. Following on from what Mr Romagnoli saidI beg you to have more serious talks with the Member States and get them to guarantee that the state infrastructure will be in place and the driver cards made available, for the present state of affairs is unacceptable; the digital tachograph was originally meant to be introduced in August 2004, and we deferred it to May of this year on the sensible grounds that that would be more practicable for industry. Now, though, it turns out that some Member States have still not got this organised, so perhaps you might consider hauling them before the courts.
Mr President, I wish to begin by apologising to the House for the considerable embarrassment of my countryman, Mr Nattrass, who clearly lacks the intellectual capacity to discuss the correct report. He obviously thought we were talking about the Eurovignette. It is very embarrassing. We know UKIP is 20 years out of date, and it shows in this Chamber.
Firstly, tiredness kills. If we look at the demands on drivers these days with congestion and the just-in-time culture, we realise what strain there is on drivers. That is why this measure is a very important step forward for road safety. Key to it are digital tachographs, and key to the success of that was having a much more realistic deadline than the original one. That allows us to have proper monitoring, and this is a much simpler regulation than previous ones. That has to be the key to success.
I am delighted that Parliament has been able to increase the number of checks, but it is all about monitoring, implementation and enforcement. We must ensure that all Member States carry out those checks and we need coordination between the enforcement authorities in all Member States. I hope the Commission will be vigorous in monitoring progress there.
Member States could do more than simply apply laws. There are insufficient rest areas for drivers; there are insufficient incentives for training. I compliment the work done by Scania through its Driver of the Year competition to encourage training. Working time is clearly part and parcel of this process and needs to be monitored. I am horrified to learn that ten Member States have not yet implemented that. We hope the Commission will take greater action. Let us emphasise constantly the importance of consistent implementation. It is the Commission’s job to ensure that Member States are doing their job.
Mr President, we have come a long way. Mrs Jensen has said what needed to be said. The aim was to update, clarify, and, above all, simplify, the existing rules in the area of driving times and resting times, with a view to establishing fair competition among road hauliers, traffic safety and guaranteeing the social interests of the people who work in the road transport sector. Previous documents appeared to overshoot this target completely.
Not enough consideration was given to the fact that what really mattered was not so much the rules on driving times and resting times as their enforcement and the different ways in which they were interpreted. All credit to the rapporteur, Mr Markov. His commitment and involvement were phenomenal and I should like to thank him for that. Something which you will not hear me say often, but the fact that the agreement on which we are voting today can be seen as reasonably acceptable, even by Liberal standards, is mainly thanks to the Council’s persistence during the negotiations, and so I strongly disagree with what Mr Piecyk had to say.
In fact, the purpose and necessity of a number of provisions in the present agreement can still be called into question. For example, the splitting up of the daily rest period into three hours and then nine strikes me as extremely restrictive. Similarly, the weekend rest rule of 45 hours every two weeks certainly does not contribute to the flexibility that is so desperately needed in road transport. It completely escapes me how such rigid provisions could in any way contribute to road safety or better working conditions. The present agreement may, then be far from perfect, but, as I said earlier, it is acceptable. At least the industry now knows where it stands. Thank God, the daily rest period remained restricted to 11 hours. The direct link with working times inspection has been removed. The shorter weekly resting times can now simply be taken in the vehicle. Very importantly, there is now finally clarity about when the digital tachograph is to be introduced. In a nutshell, the proposal is not perfect, but acceptable, and I will be giving it the thumbs up.
– Mr President, I should like to congratulate my eminent honourable friend Helmuth Markov on the effort he made in drafting this report.
Having said which, I would highlight two important points: firstly, the improvement to the working conditions and rights of drivers and, secondly, the assumption of responsibility by the Member States towards employers on safety matters, with the result that it will be possible to improve insurance even more in the immediate future.
However, it must be said that, despite the positive steps, the environment which prevails in European transport does not, unfortunately, allow the value of human life to be placed beyond question; in other words, for there to be consistent monitoring at all times of the application of humane working times for drivers and monitoring of the application of safety rules at the source, at the root of the matter we are debating, by which I mean at the company head offices.
That is why the Council too rejected the proposal, which would allow the Member States' controlling authorities to carry out inspections and ascertain the extent to which the working time limits laid down in the Working Time Directive are being applied and to take account of drivers' fatigue as a result of loading and unloading the vehicle and other factors.
Mr President, after more than 20 years, the legislation we have on social conditions in road transport is due an overhaul. In those 20 years, legislation has acquired a status in its own right as a basis for corporate transport patterns. That is why adverse effects in the event of changes, should, where possible, be restricted. During the negotiations, a good outcome hung in the balance for a long time, but the agreement we now have is, I think, a tenable one.
The main elements of progress are, in my view, on the one hand, the fact that a number of elements have remained intact. I would particularly refer to the 11 hours of daily rest time and Directive 2002/15/EC that has been left out of the equation. We have also gained a definitive date for the introduction of the digital tachograph. This will remove much of the uncertainty about the use of this instrument and will hopefully help put more effective monitoring measures in place. The more stringent monitoring rules will contribute to this regulation’s effectiveness. An identical explanation and application of the rules across all the countries is essential for the internal market to work well.
The status quo has been improved by, among other things, the adequate powers given to the inspectors and clear agreements on criteria for inspections and reports. In general, a stricter regime will be put in place, which, by definition, means that flexibility will suffer during implementation. I am convinced, however, that the present agreements will contribute in a positive way to a healthy and stable sector; after all, all parties involved stand to benefit from them. Finally, I am indebted to all those involved, particularly the rapporteur, for their commitment and perseverance.
Mr President, when I first heard that the European Union wanted to tell me how long I could work each week, I finally realised it had lost its collective mind. And here we go again!
These proposed restrictions on the good management of transport businesses make several huge and utterly unjustified assumptions. They assume that business managers do not know how best to organise their businesses and balance customer needs with staff resources. They assume they think it is worth taking risks – criminal risks at that – in overworking tired drivers, and publicity risks if they are found guilty. It assumes that owner-drivers do not know what is in their own best interests.
Over the last half-century, social engineering of this kind has proved beyond doubt that it simply does not work. When will it dawn on you that the European economic mess is precisely because of this kind of interference? This proposal is a sledgehammer to crack a nut and, just like the port services directive, it should be disposed of into the waste bin.
Mr President, Commissioner, ladies and gentlemen, I wonder how familiar the people of Thuringia are with the European regulation on driving times and rest periods. It is, no doubt, the most important law on the basis of which Europe’s hauliers and bus companies have to operate, and it has developed over the course of twenty years. The only thing is that it is out of date and bureaucratic; the monitoring devices are easily manipulated, and the checks are not free of discrimination. It is because Lisbon requires improved framework conditions in terms of road safety, protection at work, opportunities for competition and reduced bureaucracy that I warmly welcome the compromise that has now, at last, been put together.
It may well be that not everyone will rejoice in it, but the fact is that there is nothing whatever about it that makes matters worse than they are under the present legal regime. We have even managed to agree on how often checks should be carried out and on a range of sanctions to be imposed. If, today, we vote to adopt that, we will be confirming that Europe really has entered the digital age. Not least the introduction of the digital tachograph makes for clarity; with effect from May 2006, it will be required to be fitted to new HGVs and buses, and vehicles without one may be taken out of service.
What the Member States have to do is to guarantee the smooth transition from the analogue system to the digital one. Will they achieve this ambitious target? If not, there will be great upheavals, for example when a vehicle equipped, as the regulation requires, with a digital tachograph is checked in an EU Member State where the officials have not yet been issued with the proper reading device. There will also be problems where agreements with neighbouring Member States have not yet been concluded.
What are we going to do about the Ukrainian lorry driver who is checked in Brussels, but has never heard of a digital tachograph? And how can we expect Europeans to be checked in Turkey? I urge you to join with me in calling for the AETR regulations to be adapted to the digital age.
Mr President, the procedure advances far more quickly for texts relating to competition than for those relating to social standards – we are used to that. The text submitted to us today has been around since 2001. This is therefore the outcome of a long legislative procedure that ended with a difficult and improbable conciliation procedure, such was the resistance shown by the Member States.
I will vote in favour of this text, which puts in place minimum standards. It must be pointed out that these standards constitute a significant step forward given that, in certain Member States, road transport workers were driving for as many as 70 or 74 hours and that driving times will from now on be limited to 56 hours; given that this is a text relating to social convergence, which does not prevent matters from being dealt with more satisfactorily in each of the Member States; and given that this is a text that I hope is ripe for improvement.
Nevertheless, I very much regret what Mr Jarzembowski said about Mr Piecyk. He wanted to put a very unpleasant ideological slant on the matter. I regret it because Mr Piecyk put his finger on a problem: the absence of simultaneous checks of driving time and working time. Thus, a heavy goods vehicle could be kept moving non-stop by three underpaid drivers: the first drives, the second takes his rest break on the adjacent seat in the cab and the third takes his weekly rest break on the back seat, behind the driver. That is the reality of the matter, and I believe that we have let a great social text slip by. I regret that somewhat, but I will nevertheless be voting in favour.
Mr President, Commissioner, ladies and gentlemen, I should like straight away to join with others in thanking Mr Markov for having seen through this long and difficult legislative saga. Like the majority of my fellow Members, I am delighted that the European Union should have taken up the issue of the harmonisation of social legislation in the area of road transport, even if there is still a great deal to be done.
As you are aware, although the European Union has tentatively – too tentatively – instituted policies aimed at transferring the movement of freight from road transport to other modes of transport, an outcome that our fellow citizens hope and pray for, it must be said that road haulage is constantly on the increase, and this throughout the entire Community. In this context, contrary to what Mr Mote said, all of the European transit countries, with France being one of them, are particularly aware of the need not only to improve road safety and working conditions for road hauliers, but also to eliminate distortions of competition and to fight against social dumping. I would mention, by way of example, the serious difficulties that the Alsace region is encountering in terms of reducing the catastrophic effects of transit traffic by road.
To come back to the subject being dealt with today, there is an urgent need – and on this point I agree with Mr Savary – to harmonise the working conditions for road hauliers and the rules to be applied in relation to rest periods and driving times. The aim of these measures is to cut the number of road accidents caused by driver fatigue, even if there is still much to be done, and to improve the safety of everyone in Europe. Even though, on this point, the agreement concluded is still insufficient, which is undoubtedly due to the fact that we are talking here about a compromise, the Markov reports resulting from the readings in Parliament and the conciliation procedures constitute a significant step forward in terms of fighting against social dumping and of simplifying, and at the same time clarifying, the road transport sector. That is why, in the end, we will adopt this text.
To conclude, I hope that the European Commission regularly carries out impact studies in order to ascertain that the measures we are taking today are not only sufficient but, also and above all, that they are applied and monitored, thanks mainly to the effective use of digital tachographs.
Mr President, we are finally making progress – at an absolute snail’s pace, but we are making progress.
If there is one area in which social and fiscal dumping wreaks havoc and in which it is imperative that the legislator steps in, it is road transport. With employees forced to work at a furious pace due to the just-in-time phenomenon, one can rightly talk about a wage of fear. A wage of fear that is all too often an hourly starvation wage, one that compels people to calculate driving times on the basis of distances travelled, without giving a single thought to safety or their health or that of others. I am also thinking of the small businessmen in this sector who live in daily fear of going bankrupt, victims of the criminal dogma of free and undistorted competition, who are very far removed today from the ideals that first led them to become self-employed.
There is only one law, that of transporting a commodity from one point to another, as quickly and as cheaply as possible. The risks do not matter; after all, there is insurance. This law has a name: the law of the jungle. It is high time we acted so that our roads are no longer like the Wild West. Despite the courageous and tenacious efforts of our fellow Member, Mr Markov, I regret the timidity of the final texts. Nevertheless, they do constitute a first step in the right direction.
Some of our fellow Members rant on about big-brother-style surveillance when the use of electronic techniques for the purposes of monitoring compliance with the regulation is mentioned. They call this an attack on individual freedoms. However, it is a question here of protecting lives. Cannot they see that it is the big bosses of European businesses that are the main terrorists, the ones that breach social laws and encourage fiscal and social dumping among our nations, those employers who are directly responsible, on a daily basis, for dozens of fatal accidents on our roads? So yes, let us use all the resources available to us in order to guarantee safety and to enable the European Union to live peacefully.
Mr President, digital technology is being used in more and more fields, and so we can hope that the digital journey recorder, too, will do ‘just what it says on the tin’. I regard the new system as being very much to be welcomed – after all, it is intended, in combination with information and communications systems, to be a simple fleet management tool and to be indispensable in enforcing professional drivers driving times and rest periods. In doing that, the intention is that it should enhance road safety and prevent social dumping.
We should, however, be under no illusions about the fact that the conversion to digital will achieve its object only if what has been announced – the more frequent checks, including on the vehicle’s roadworthiness – actually happen. It is frequently the case that vehicles – those from Eastern Europe, for example – are not actually roadworthy.
When one considers the many and various ways in which analogue monitoring devices can be manipulated, digital technology really does seem to bring improvements in its wake, but I do believe that new ways of interfering with it will soon be found. It is indeed the case that newly-registered HGVs without working tachographs can be decommissioned after May 2006, but, in the absence of any requirement that older vehicles be upgraded, crafty hauliers will probably find a way of using this to their own benefit. The question also arises of to what extent recourse will be had to vehicles licensed in other countries or preferential treatment given to firms based in them. It is to be hoped that this will not turn out to be another example of a good idea being turned to EU businesses’ competitive disadvantage.
Mr President, while we regard the agreement on driving times and resting times that was concluded by the Council and Parliament last December as an acceptable one, it is not the most attractive solution. The outcome of the conciliation was, at first, unacceptable to the rapporteur, but I did, in fact, regard it as an improvement on the outcome of the vote in this House’s plenary meeting. It contains a readily workable break regulation – 11 hours instead of 12 hours of rest – and allows drivers to decide for themselves where to sleep rather than having Parliament deciding the matter for them.
Overall, I think the proposal is acceptable, even though it does contain elements about which I am unhappy. It is far too detailed in places, and particularly the options for coach travel spread over several days are too restrictive. I should like to ask Commissioner Barrot for his opinion on this, because this will really cause practical problems.
We finally have certainty about when the digital tachograph will be introduced, and I am pleased to see Commissioner Barrot again taking a very firm line on this. Commissioner, you said there would be no period of grace after May 2006, and we will hold you to that, for we will not accept a situation in which those who have dutifully introduced the new digital tachograph will be monitored more strictly than lorry combinations that are not fitted with one. I therefore hope that you will really take action.
Mr President, I should like to thank Mr Markov for doing such a good job. What we need are safer and more secure roads in Europe. At present, 43 000 people die each year on our roads, and we know that whenever large vehicles are involved in accidents, the consequences are disastrous. We must do everything in order to obtain safer and more secure roads. The fact is that the decision we have to take concerns a genuinely European issue. Haulage contractors and professional drivers often operate in more than one European country. Their day-to-day work consists in moving goods and passengers across the whole of our continent. Competition is at European level, and it is at European level that we therefore also need to have fairly similar conditions of competition, as well as the ability properly to monitor compliance with the rules.
We must also obtain better conditions for professional drivers, conditions that make driving safer and more secure for them. That is something about which we have the opportunity to decide today. We shall not obtain everything, but we shall make a little progress. We are also concerned here with the introduction of digital tachographs, and that, I think, is a very important issue. At present, we have tachographs that can be, and are, manipulated. It is important for us to obtain more secure tachographs that help make driving safer and more secure for us all, including those who drive for a living. I therefore propose that we vote in favour of this conciliation proposal.
Mr President, I have protested in this Chamber on every available occasion about this unnecessary piece of legislation. I stick by my previous words describing these proposals as impractical, untenable and unenforceable. Following the long, drawn-out conciliation process, we have before us something which is still blind to the realities of the haulage, distribution and public transport sectors.
We are told that this is a road safety measure. It is nothing of the sort! Bus services in rural areas – where many people are elderly and rely on public transport – will be jeopardised due to the inflexibility of this proposal. Either that, or the costs to local taxpayers will rise significantly as public authorities strive to pile on even greater subsidies, let alone the fact that UK industry tells me that it will be at least five years before there is a sufficient number of trained drivers to meet the requirements of this regulation.
In the commercial sector, just-in-time delivery systems – the backbone of modern industrial supply – will also be jeopardised due to the lack of drivers. All of which is not speculation, as an independent survey of over 500 haulage companies from my constituency indicates. Some haulage companies are planning to shut down altogether due to EU over-regulation. I can guarantee to every Member in this House that the negative effects will be mirrored in other Member States as well.
We keep hearing the Commission state that it will be repealing over-regulatory legislation and not proceeding with other damaging proposals. Here we have another opportunity for the Commission to prove exactly that. Today gives us an opportunity to let business run itself without the heavy hand of Brussels always at its shoulder.
I urge that this proposal be rejected so that companies, whether in haulage or public transport, can prosper.
Mr President, I would like to congratulate Mr Markov on his excellent work and congratulate all of us on having reached the best possible agreement in an urgent and difficult area, since it involves improving road safety and the working conditions for drivers, guaranteeing legal certainty and fair competition and finally giving the go-ahead for digital tachographs.
I believe that it is also an agreement that achieved the social convergence of 25 Member States and that is a very good political sign in terms of gradually removing the disturbing risk of social dumping.
I understand Mr Markov's frustration, however, because it has not been possible to use this legislation as a lever to make progress on working time. Nevertheless, I believe that it will be useful, and we will see that in the future.
As in all good agreements, therefore, the particular interests of the parties have been partially frustrated for the sake of the general interest, but the truth is that significant progress has been made in the area of breaks, daily and weekly breaks and weekly hours, as well as the establishment of more and stricter controls and penalties that are trans-national. Furthermore, it obliges the Member States, and commits the Commission, to internationalising this progress in the AETR Agreement and, of course, there is no excuse to delay the introduction of tachographs.
We have therefore managed to balance rigour and flexibility, harmonisation and subsidiarity; in other words, it is a miracle, though a secular one of course.
I shall end by supporting Mr Markov’s demands that the Commission study the impact of smaller lorries on road safety, promote cooperation amongst controlling authorities and hold seminars with social partners.
Finally, I shall add a request: could there please be a study of the impact of this legislation on the conditions for drivers and on the guarantee of equal competition conditions for the outlying countries, such as my own.
Mr President, we have already today heard a great deal about the essential objectives of these two pieces of legislation, which we will shortly be voting on: more safety on Europe’s main traffic arteries, observance of rules on working and rest periods – with the consequent improvement in protection for drivers and in their social rights – and fairer competition across the board.
We will, in essence, be giving tangible form, in Community law, to the objectives of both these legal documents. Over the coming years, then, our main concern will have to be with compliance with these new standards and we will, in particular, have to concentrate on how that compliance is monitored. Although that will be a matter primarily for the Member States and their administrative structures to deal with, the Commission would be well advised to lead back to the path of virtue those offenders in certain Member States – and there will certainly be some – who neglect to do so.
The directive also envisages the regulation having another purpose, one that has not yet been really addressed today, but one that we should consider nonetheless, and that is that the new rules should be simplified. I am not sure whether our great gamble in this has paid off; I am already hearing the same old weeping and wailing about what a bureaucratic monster Europe is, and I know that we may well, where the future benefits of this legislation are concerned, be obliged to say nothing or far too little on the subject.
It follows, then, that we must ensure that the haulage firms and the drivers who work for them do not see the rules and the monitoring of them as some sort of bureaucratic harassment, and that we must, rather than allowing people to talk only about the evils of Europe, always turn the conversation round to the added value that will accrue to it through improved road safety.
Mr President, this directive is partly about driver health and safety, partly about road safety and partly about fair competition. I myself was responsible for the opinion of the Committee on Employment and Social Affairs, and I wish to thank Mr Markov for his constructive cooperation. I now think that we can feel satisfied. We did not perhaps completely resolve every issue, but the proposal we now have on driving and resting times is a good one. It is a good proposal that the digital tachograph be introduced to improve monitoring.
There is, of course, a problem with the Working Time Directive, but that is not something we can blame on these regulations. The problem is that it is not applied widely enough, and I want to say to the Commission and the Council that the Council too must agree to the proposal we have put forward here in Parliament concerning a new Working Time Directive. Therein lies the problem. It would therefore be a mistake to vote against the proposal. Instead, we must see it as a way of bringing pressure to bear. In this Chamber, we have agreed on a constructive regulation covering drivers, and now it is time to obtain a Working Time Directive that also meets Europeans’ expectations.
I will continue with the same argument as Mr Andersen, because, like him, I work in the Committee on Employment, and I am going to vote yes, because the approval is also going to help another dossier about which we are very concerned, which is the general Directive on working time, for which I am rapporteur.
It is clear that Mr Markov’s work makes progress on the social conditions for persons performing mobile road transport activities and increases road safety, but it also has a very important connection with the general debate we are involved in against those who want to empty European laws of all content. We and yourselves can be pleased today that this work provides legislation for the whole of Europe, legislation which does not allow for exclusions or exemptions or opting out; and while you are here, Commissioner, I would like to say that you will just have heard what the eurosceptics and the extreme right have to say, but be careful, because in relation to the other dossier, working time, we have people in the Council and in the Commission who use the same arguments, talking about the workers' freedom to remain outside of the legislation and about the States’ freedom to exclude themselves from common rules which are fair competition rules.
I shall therefore vote yes, because this is going to be of great help to the whole of the debate on the European working time legislation, which is essential to Europe’s future.
– Mr President, Commissioner, experience has shown that safety in road transport is usually linked to the human factor. How many times following a tragic incident on the motorways of Europe has the accident proven to be due to human error? And how many times, in truth, has the error been made by professional lorry and bus drivers often forced to work under exhausting conditions?
Consequently, we need to give these people the possibility of having fewer hours' driving on a daily and weekly basis and longer rest periods. This will result in a reduction in road traffic accidents, especially where buses are involved in collisions, causing multiple fatalities. In my country, as elsewhere in Europe, we unfortunately have numerous such incidents, especially recently.
It is therefore a very good thing for there to be harmonisation of these matters at European level, given that road transport by definition goes beyond the borders of one Member State.
We have made a huge effort to persuade the Council that our positions are correct. Unfortunately, we have been unable to get all our positions across. However, I believe that we should honour the results of our efforts and should, in future, exhaust and examine all issues, such as the total working time of professional drivers and, more importantly, compliance with the rules and supervision of safety.
. Mr President, I should like to begin by thanking Parliament for its excellent work and by once again thanking Mr Markov.
I should like to oppose what some MEPs have said and point out that our objective is to act in the interests of drivers and of industry by adopting social standards that will make our roads safer. It is true that heavy goods vehicles are involved in only 6% of accidents, but 16% of these accidents are fatal. Finally, we are going to allow the harmonisation of conditions of competition. We therefore have here evidence of real progress.
I fully understood some speakers, such as Mr Piecyk, when they said they regretted the absence of a direct link with the Working Time Directive. That is nonetheless what the Commission had proposed. The Council unanimously rejected our proposal, I am afraid to say, but we are responding. Thus, I have sent ten reasoned opinions for non-transposition, and we are in fact, Mr President, ladies and gentlemen, going to monitor the application of these texts very carefully; we are going to see to it that the various instruments are as fully coordinated as possible. I would point out that, among the Member States that received a reasoned opinion, Ireland has already put its situation in order. If the other Member States do not do so, then the Commission will still have the option of bringing them before the Court.
I will now provide some more specific answers. In response to Mr Markov and to Mrs Ayala, I will state that the study on the use of small lorries is under way, that we envisage a meeting taking place this year with all of the interested parties and, once again, that we are going to increase the coordination between these texts and the directive on drivers’ working time.
Mr Koch pointed out the problem of applying the legislation outside the Union’s borders. We have committed ourselves to negotiating with a view to bringing the AETR in line with our legislation. We also intend to protect the Union against social dumping and we intend also to apply the digital tachograph to AETR drivers and drivers from Russia, Turkey and the Balkans.
Mrs Griesbeck pointed out the rerouting of traffic via the Alsace region. The new Eurovignette Directive, adopted by Parliament and the Council, will make it possible for the Member States to install tolls on these alternative routes.
– I will request that fellow Members keep their noise down when entering the Chamber so that we may hear the interesting replies from Mr Barrot. Therefore, please return to your seats in silence.
.Mrs Jensen and Mrs Wortmann-Kool mentioned the problems of buses. Parliament was more open to the demands of industry; the Council was not; the Commission was open to both solutions, but the conciliation procedure went in the Council’s favour. We can, all the same, acknowledge that safety will win out here.
I now come to the use of the tachograph. Ladies and gentlemen, you will at some point hear the digital tachograph mentioned. The Commission is working with officials from the Member States to ensure that the introduction of the digital tachograph is coherent and harmonised, both on the roads and in businesses. Mr Romagnoli, I know that the Italian workshops have fallen behind, like those in some other Member States. That is a regrettable situation, and we have demonstrated our understanding. Nevertheless, the tachograph is a crucial element in terms of road safety and compliance with the regulation, and if a Member State is not ready on the date set by Parliament, in agreement with the Council, then I can tell you straight away that there will be no further delay. This is a question of coherence, and we will quite simply take infringement action.
Ladies and gentlemen, while apologising for not answering all the questions posed, I should like to point out the many advantages of the legislative package.
A clear limit on weekly driving times, the impossibility of bypassing rest breaks, a simplified daily rest period, regular weekly rest periods, a standard policy in relation to interpreting and applying the regulation, the extraterritoriality of penalties and greater accountability throughout the transport chain: these are the main breakthroughs in the regulation. As for the directive, it enables us to increase the number of checks, both on site – at the roadside in this case – and also on the premises of the businesses, where the checks will be mainly carried out. All of this should enable us to improve the checks, make them effective and guarantee greater cooperation.
I hope that the commotion accompanying my speech is only the expression of widespread approval, even if Parliament may have some regrets about not having been fully supported by the Council. In any event, I thank Parliament for its excellent work on these two texts.
– Thank you for your courage, Mr Barrot. You have, I might add, been warmly applauded on all sides of the Chamber.
Mr President, I have no idea which Rule, but it is unacceptable in my view that I am unable to listen to the Commission at the end of a debate. I had great difficulty in making out the Commissioner’s concluding remarks. The President has been asked before that something be done about this. I would ask you again to ensure we have a normal debate with a normal ending before we start the voting procedure.
I entirely agree with you. I believe that this has to do with the self-discipline of Members, who ought to have the courtesy and, I will add, intelligence, to listen right up to the end of the debates, especially when the Commission makes a point of replying in detail, as Mr Barrot just did. I therefore share your regrets.
The debate is closed.
The vote will take place at 11 a.m.
I should like to welcome to the official gallery Mr Norbert Lammert, who is the President of the Bundestag. Mr Lammert has made his first visit this morning to the European Parliament since the last election of the Bundestag. On behalf of this entire Chamber, I wish him a very warm welcome.
The next item is voting time.
. Mr President, I should like simply to point out that the Commission proposal that consists of retaining mandatory packaging ranges for a number of staple goods, in the interest of consumers, is a coherent one. On the other hand, the position that consists of accepting the Commission’s plan to retain certain mandatory sectors, while rejecting the Commission proposal, is not coherent.
In the interest of consumers, and in accordance with the independent study commissioned by the European Parliament for the first time in its history, I therefore recommend voting in favour of the entire set of amendments tabled by the Committee on the Internal Market and Consumer Protection, which adopted them by 28 votes with one abstention.
Mr President, quite simply, in the second sentence we propose that ‘strategy’ be replaced by ‘policies’.
Mr President, there is also a written version of this amendment, and with the consent of its author, I would ask that, for the sake of clarification, only the two words ‘in order’ be added, giving ‘in order to lay down the conditions for a representative democracy’.
Mr President, the rapporteur for this report, Mr Brok, who could not attend the vote today, has asked me to propose adding a new paragraph, paragraph 28. I believe that it has been agreed with the other political groups. In any event, Mr President, I shall read the English version:
‘Acknowledges that the United Nations has asked the European Union to contribute to the security of the upcoming elections in the Democratic Republic of Congo by means of a military mission; asks the Council to carefully examine the existing possibilities;’
Mr President, the information that had been communicated to me with regard to the previous amendment came in fact from Mr Brok. In this specific case, it is a simple adjustment of the information appearing in paragraph 38, which would remove:
‘and to prepare for the general elections due to take place on 15 December 2005’ and replace it with ‘in the wake of the general elections held on 15 December 2005’.
It is simply an adjustment, because the report was out of date.
Mr President, a word of explanation. Victims of violent acts, especially when these are in the form of sexual assaults, often find themselves with injuries that are more psychological than physical. In order to ensure that appropriate assistance is provided by the staff concerned, I am tabling an amendment that meets this requirement. In the text, I quote in English,
‘4(b) providing proper training, including a child’s perspective, to the staff of competent bodies dealing with men’s violence against women, such as police officers, judicial personnel, health personnel, educators, youth and social workers and prison staff;’
I propose the following change: ‘providing proper training, specifically psychological, including a child’s perspective (…)’. The rapporteur has agreed to this wording.
Mr President, ladies and gentlemen, I should like simply to highlight some formal and substantive errors with regard to the translation of the Italian text. For example, in the fourth line of paragraph 3, the Italian text reads ‘clearly recognise the State of Israel’, whereas the English text refers to the ‘State of Israel’s right to exist’. I therefore call for this correction to be made, as I believe it is crucial. The same goes for paragraph 10, in which ‘concrete and positive recommendations’ are mentioned, whereas the English text only mentions ‘concrete’, and not positive, recommendations.
The English version is deemed authentic. We are going to verify all the other versions and rectify any errors.
Mr President, I would like to suggest a minimum amendment – it affects one word – with maximum content. Line 3 reads: ‘the urge for Hamas to be consistent’. This could be misunderstood and read as a call to destroy Israel consistently. It would be much better for it to be replaced by the word ‘cooperative’. We should urge Hamas to be ‘cooperative’.
When the negotiation was organised amongst the different political groups, it was agreed that no amendments would be tabled; two political groups have tabled amendments.
I would like to say, Mr President, that the oral amendment that we have voted on, which was proposed by Mr Landsbergis and which makes a lot of sense, should not in my view have been put to the vote before a vote on the amendment from the Greens.
I believe, Mr President, that we must firstly vote on the amendments as presented and then see whether an oral amendment by Mr Landsbergis is appropriate.
With regard to the previous vote, we had accepted the oral amendment, but it was rejected.
Mr President, in the joint resolution to which there are no amendments, there is a mistake of which the other political groups are aware, because point 3 states that the Council’s common position has been modified, but the Council’s common position has not been modified: the supplementary measures accompanying the Council’s common position have been modified.
In paragraph 3, therefore, rather than ‘the main objective of the changes made by the Council in January 2005’, it should say ‘the changes to the supplementary measures accompanying the Council's common position’.
These are technical corrections that will be made.
Mr President, I rise under Rule 108. We are about to vote on a resolution which is in response to an oral question tabled to the Council last night. This is an extremely important issue for Parliament to try to ensure that taxpayers’ money is managed and supervised correctly within the Member States.
Within the oral question there were six specific questions and there was also an additional verbal question which was: will the Council discuss this with Parliament? We had a ten-minute statement from the Presidency which answered none of the seven questions. Whilst I would ask Members to support this text in its entirety, could I ask the President to ask the Council if we could have the answers in writing, please.
That goes without saying, Mr Wynn. The Presidency’s role consists of making sure, as far as possible, that Parliament’s decisions are enforced and respected by the Council. The request will therefore be sent to the Council.
That concludes the vote.
I was extremely pleased to vote for the legislation concerning working conditions of drivers engaged in road transport activities. I am delighted that drivers are granted guaranteed rest periods, and I believe that checking their implementation is also important. However, I must emphasise that the increase in the volume of road transport contradicts the fundamental principle of sustainable development. Wasteful energy consumption, severe air pollution and the deterioration of roads and the environment are all direct consequences of increasing lorry traffic. Therefore, the European Union should endeavour to develop alternative methods of transportation. Apart from the improvement of the working conditions of drivers, we should also address the situation of those living in towns and villages where lorries are rattling through, day and night.
. I welcome the new regulation which is primarily designed to strengthen and improve social legislation for drivers engaged in road transport activities.
The regulation lays down four main elements. It establishes that all new vehicles should be fitted with digital tachographs and it defines a ‘regular daily rest period’ as any uninterrupted period of rest of at least 11 hours, which alternatively may be taken in two periods. In addition, a new definition on ‘driving time’ has been agreed upon, as well as the provisions of the European agreement concerning the work of crews of vehicles engaged in international road transport, which are now being aligned with those of the regulation. Finally, it acknowledges that the maximum weekly working time of 60 hours per week must be respected.
All in all, I agree that the regulation contributes significantly to greater road safety in Europe.
.  The Markov reports on which Parliament voted today raise a number of questions for countries on the geographical periphery of Europe, such as Portugal, Spain and Greece.
I am aware of all the efforts that have been made throughout the period of negotiations. I must also say that this matter ought to be resolved in such a way as to contribute towards not only improving road safety on Europe’s motorways but also ensuring economic equity as regards development and growth in the transport sector throughout the Member States.
Reading these texts led me to the conclusion that, in spite of the efforts made by the negotiators, these proposals were drawn up with Central European transport operators in mind, whose journeys tend to be over shorter distances.
As an elected representative from Portugal, I must therefore vote against these arrangements and must point out that the completion of the internal market involves taking into account those countries in which this activity takes place over longer distances, and should reflect the interests of all Member States, without exception.
.  MEPs from the Portuguese Communist Party, in conjunction with representative organisations of motorway and urban transport workers, have long campaigned to improve the labour rights of professional drivers, in order to ensure that legal working hours and rest periods for drivers are adhered to, and that the sacred cow of competition, in its exploitative voracity, does not undermine those rights.
As the Unions have pointed out, although the regulation that has just been adopted may improve working conditions in some countries, it falls short of the collective working regulation in force in Portugal concerning the organisation of working time, the determination of minimum daily and weekly rest periods, and the monitoring thereof.
Among other aspects, the regulation calls for the retention of two different concepts, namely ‘driving time’ and ‘working time’, which penalises the workers. What is more, the ‘new’ concepts of reduced rest periods make the task of monitoring compliance with minimum rest periods more difficult and make it more likely that drivers’ working days and weeks will be overloaded. We therefore hope that the adoption of the regulation will not act as a (false) pretext for (wrongly) justifying fresh attacks on workers’ rights.
. The regulation on the harmonisation of social legislation relating to road transport was intended to introduce into the road transport sector uniform rules on working conditions and road safety that had been needed for a long time. It remains to be seen whether the social position of the drivers concerned will actually be improved as a result of this agreement. We may at last have achieved standardised driving times and rest periods in the road transport sector, but the final version does not incorporate, among other features that are of importance to me, comprehensive references to the Working Time Directive.
I find it deeply regrettable that the regulation we have adopted today will include no ban on drivers being paid according to the distances travelled and the quantities carried, something for which I have argued passionately as a means towards improving lorry-drivers’ social conditions. Fixed rates of pay really do protect every worker’s livelihood and I believe that workers in the road transport industry are entitled to that.
The decision to bring about uniform social standards in European road transport is, in general terms, the right one to take, but, when I consider the improvements I initially hoped to see to the conditions of lorry drivers, this result really does bring us down to earth. I can therefore do no other than vote against both these dossiers.
. Although it is generally very desirable that social standards in the European transport sector should be harmonised, the social conditions of the vehicles’ drivers must also be improved. Since this has not happened on this occasion, I have voted against both these dossiers.
The regulation on the harmonisation of social legislation relating to road transport was intended to introduce into the road transport sector uniform rules on working conditions and safety on the road that had been needed for a long time. We may at last have achieved standardised driving times and rest periods in the road transport sector, but the final version does not incorporate, among other important features, comprehensive references to the Working Time Directive.
It is to be regretted that the regulation we have adopted today will include no ban on drivers being paid according to the distances travelled and the quantities carried, even though fixed rates of pay really do protect every worker’s livelihood and workers in the road transport industry are, of course, entitled to that.
. Today I voted against a Commission proposal for uniformity and metrification of food products, including bread and milk. The effect would have been to end the British measuring of bottled milk in pints and would change the size of our standard loaf.
In addition to imposing meaningless uniformity, both proposals would have imposed immense cost on UK bread-makers and milk processors, because of the re-tooling which would have been required. I had met representatives of the bread industry in Northern Ireland and was in doubt as to the intolerable and costly imposition which was involved.
I am therefore delighted that the European Parliament rejected this aspect of Brussels’ latest crazed proposal.
If we are to have a functioning European market for goods, it is important for the consumer’s interests too to be safeguarded. The changes made by the European Parliament’s Committee on Internal Market and Consumer Protection to the Commission’s draft legislation laying down rules on nominal quantities for pre-packed products would not, however, bring about such a situation. The rapporteur has proposed rules for the packaging of, for example, butter, milk, pasta and rice. I want European consumers to be able to choose between many products, and there is no intrinsic value in using regulations to dispense with today’s Swedish milk packs containing, for example, 300 ml of milk. Consumers are at present able to decide for themselves what they wish to purchase by comparing prices. We must legislate to improve basic conditions of competition and to increase consumer protection. However, we must, in accordance with the Commission’s ambition, do away with unnecessary rules. I voted therefore in favour of a slimmer but more focused EU, with no place for unnecessary regulation involving unnecessary costs for the food industry.
.  In general terms, the proposal for a directive voted on today in plenary at first reading forms part of the drive, backed by the Commission, to simplify internal market legislation. The purpose of this proposal is to consolidate the existing legislation in a single act and to repeal (or deregulate) all existing pack sizes.
Certain sectors will continue, however, to be subject to the existing regulation based on total harmonisation. According to the proposal, mandatory ranges could be justified in very specific sectors, such as wines, spirits, soluble coffee, aerosols and white sugar, where Community rules had already fixed harmonised mandatory sizes.
Parliament has also specified that the directive will not apply to pre-packed bread, spreadable fats, or tea, for which national rules on nominal quantities will continue to apply. All sectors may manufacture, and consumers may purchase, products within a potentially infinite range of sizes.
The report also considers that some other staple foods, namely coffee, butter, salt, rice, pasta and drinking milk, should continue to be subject to mandatory ranges, as a derogation to liberalisation.
The report discusses a proposal for deregulation but, at the same time, harmonisation of the permitted size of food packaging. On the one hand, it may, from the point of view of the internal market, be good to have standards that ultimately benefit the consumer. On the other hand, the report includes a proposal for far-reaching detailed regulation at EU level.
Among the amendments voted through by Parliament’s committee is one stating that studies carried out by the Commission show that unit prices are, in general, neither used nor understood by consumers. These statements in some degree declare people in the Member States incapable of managing their own affairs and are thus evidence of an unpleasant attitude towards the population.
I have today voted against the report because it involves regulation of an area about which decisions should really be made not at EU level but by each Member State.
.  I welcome the Commission’s drive to simplify legislation. One of the most significant barriers to economic efficiency in EU Member States is excessive legislation and confusing regulations – in other words, what is referred to in English as red tape.
I am in favour of this proposal to simplify and liberalise, which has been somewhat watered down by the precautionary nature of the amendments tabled by Parliament. Where liberalisation has been proved beyond doubt to serve no useful purpose or even to act against the consumers’ interests, it has been scaled back. I therefore voted in favour.
. The implications of some of the Commission proposals on a number of EU industries, in particular the whisky industry in Scotland, would have been negative, so I was glad that the IMCO Committee made a number of changes, which I am pleased to support. The internal market has been a massive advantage for EU producers, and we in this house must ensure that those advantages remain to the fore.
Mr President, there are at the moment two crisis hotspots that demand our complete attention and plenty of sensitivity, and the sort of fine words that we currently hear from the present Austrian Presidency of the Council will not make them go away.
For a start, we have to handle Hamas’ victory in the Palestinian elections, which, it is clear, must be accepted as an expression of the democratic will. Hamas is, however, a movement that has not yet renounced violence, while the Palestinian people need help from Europe – including financial aid – more than ever. We will of course, in the event of Hamas forming a government, have to demand of it that it renounces violence.
Turning to Iran, it is to be hoped that it is not yet too late for what we would prefer to see, that being a diplomatic solution, which would of course have to be agreed with Russia and China. Since Iran appears to be amenable to talks with Russia on uranium enrichment, that is the first line of approach we should attempt, but it is also important to express our opposition to nuclear cooperation between the USA and India, which seems to confirm Teheran’s negative estimate of the USA as a ‘self-appointed global policeman’ and as a hypocritical one at that.
. I will be voting in favour of the Brok report on common foreign and security policy. We have seen the successive development in Europe of Industrial, Social and Economic and Monetary Union. We now have a Union bigger than the US with 451 million citizens and an economy more powerful than that of the US. Yet we still lack a single voice in the world.
What Europe is missing is a common foreign and security policy that would give us that voice. Mr Brok’s report moves us in the right direction. We will have many battles over the details of such a policy. But need one we do and have one we must.
Once again, a report on the EU’s common foreign and security policy, or CFSP, has appeared on the agenda. It is the June List’s firm conviction that issues relating to foreign and security policy should be dealt with not by the EU but at the level of the Member States.
The report also states that the European Parliament must be consulted when common foreign and security policy guidelines are devised at the beginning of each year. In that way, Parliament is trying to appropriate more power for itself, something to which the June List is opposed.
For the above-mentioned reasons, I have voted against the report in today’s vote.
. The European Parliamentary Labour Party commends Mr Brok's report for its commitment to a strong CFSP, with an emphasis on conflict resolution, the fight against poverty and upholding human rights. We thank the Rapporteur for his condolences in respect of the London bombings. However, I also want to place on record our support for the trade and aid regulations for northern Cyprus, rather that the wording of Amendment 1, together with our longstanding opposition to military spending falling under the Community budget.
. I welcome this report, which stipulates that Parliament asserts the right to be consulted more effectively and to play a more active role in the EU’s common foreign and security policy and European Security and Defence Policy. The AFET Committee’s report sets out priorities needed to prevent conflicts and build international cooperation founded on respect for human rights and international law.
.  I voted in favour of the report before us, because I identify with its broad thrust, both in terms of what are – and should be – the main grounds for concern at international level, and in terms of what the EU’s priorities should be in this regard.
Although I do not subscribe entirely to some of the points that it makes, especially on institutional matters, I feel that the general worldview that emerges here is the right one. I also believe that the EU’s international role depends more on practical action and on our ability to understand common concerns than on any discussion of theoretical models. When it comes to external policy, reality is, as a rule, more powerful than any theoretical consideration.
Lastly, I am happy to note that the tone of agreement between the transatlantic partners is on the rise, which strikes me as a vital element on the road to peace, democracy and prosperity in the world.
. Conservatives can support certain provisions in this Report, such as the recommendations to maintain the arms embargo on China, revive negotiations between Israel and the Palestinians and make African governments fulfil their commitments to democracy and the rule of law.
However, it also contains many proposals to which we are firmly opposed. In general it seeks to extend the reach of CFSP into every area of national foreign policy. Paragraph 4 brazenly lists the measures taken "to anticipate the application of some of the provisions of the new Constitutional Treaty" despite the welcome rejection of the Constitution. Paragraph 10 mistakenly considers "home defence as a vital part of the European Union's security strategy", whereas it is the preserve of national governments. NATO, the cornerstone of European defence for over half a century and the key organisation for international crisis management missions involving military forces, barely warrants a mention in this report, with paragraph 12 misleadingly subsuming NATO to a role "within Europe's foreign and security policy." We also object to the idea of an EU military mission to the Democratic Republic of Congo and for an EU defence budget.
We therefore abstained in the final vote.
We voted in favour of the report. We interpret the concept of a ‘minimum income’, which appears in paragraph 4 f), as signifying a guaranteed reasonable standard of living, as we are well disposed towards a guaranteed reasonable standard of living but opposed to the introduction of state-regulated minimum wages.
The Swedish Conservative delegation has today chosen to abstain from voting in a vote on the current situation in combating violence against women and any future action. We have not been able to support the report because it to an unduly large degree seeks to make national areas of competence subject to EU decision-making. We are firmly convinced that issues concerning gender equality and policy on crime should be decided on by the Member States, which are best placed to make decisions in these areas. The Conservatives have set the pace at national level when it comes to many of the measures discussed in the report.
We believe that the state must fulfil its primary task, namely that of protecting people from criminal attacks, irrespective of the victim’s and the perpetrator’s genders. We should place the emphasis on the responsibility of the individual perpetrator of violence instead of proceeding on the basis of a view of society that reduces the responsibility of the individual.
.  Parliament must express its concern regarding violence against women. This is a phenomenon that affects women of all ages, levels of education and social backgrounds, although there are some forms of violence that are strongly linked to poverty and social exclusion.
We support the recommendation that the Member States adopt a zero tolerance approach to all forms of violence against women, which entails implementing effective methods of prevention and punishment, and measures aimed at raising awareness of the problem and at combating it.
It should not be forgotten that violence by men against women is a phenomenon associated with the unequal distribution of power between the sexes, which in itself is a further reason why this type of crime has not been sufficiently reported and condemned.
I welcome the adoption – albeit only partial – of some of the proposals that we tabled, especially the acknowledgement that poverty and marginalisation are underlying causes of the rise in the trafficking of women and that prostitution is not tantamount to a job.
I regret, however, the rejection of the proposal aimed at setting up the resources required to develop effective programmes for integrating women involved in prostitution, with the aim of gradually reducing and ultimately eliminating prostitution.
I share many of the rapporteur’s views on this subject. It is extremely important that public awareness of these issues be raised in the Member States. I have voted in favour of the report because it does not expressly recommend legislation at EU level. A number of recommendations are presented to both the Commission and the Member States with a view to combating violence against women. I believe that this issue is ultimately one regarding which the national parliaments should take any legislative measures that may be necessary.
. Violence against women is a traumatic experience, not only for the women themselves, but also for their children, their relatives and even for those who try and help the victims. I have personal experience of this. I once drove a woman who had been beaten up by her husband to hospital and to the police station. On that occasion I was seized by an emotion that is probably often felt by women. It was a powerless rage. One feels this same rage on hearing that the police have taken a drunken man convicted of ill-treating his family back to his former wife’s home and hear the police justify their action on the grounds that the man’s last registered domicile was at his former wife’s home.
A few years ago a tragedy occurred in my own home town. A man got out of one of the centres where drunkards are taken to sober up. These centres are not prisons. The man managed to walk a couple of kilometres, killed his wife and threw her body out of the window. I do not want anything like that to happen again.
Violence is not a domestic matter. It can never be justified or perceived in relative terms. The whole of society must make a stand against violence. We cannot allow this problem to be sidelined or understate its importance for society. We must not play down the scale of the phenomenon either.
I supported Mrs Carlshamre’s report because we are bound to do all in our power to eliminate violence against women. The zero tolerance principle is not always necessary, but on this occasion it really is essential.
. I and my British Conservative colleagues deplore all violence against women. Indeed, we deplore violence against both sexes being perpetrated by both sexes, or by anyone against anyone. We also believe that women must be protected from violent acts and those responsible for such acts should face the full force of the law.
However, we have abstained on this report as it is a missed opportunity to address a serious problem. The intemperate language detracts from the important message the report is trying to send out.
. I welcome this report, which reaffirms that men’s violence against women is a violation of human rights and that perpetrators of such violence should be prosecuted as vigorously as in those cases where violence is directed at men. There is a discrepancy between how crimes of violence are treated and punished depending on the gender of the victim. Whether such violence occurs in a public environment or in a private environment should not be relevant in tackling such violence as a criminal offence.
Whilst recognising that the declaration on the elimination of violence against women adopted by the UN General Assembly in 1993 was an important milestone in the recognition of the problem of domestic violence against women, this report rightly stresses that, in the EU context, more can be done.
I especially support its calls for a fundamental analysis of the extent of the problem following studies carried out in three EU countries showing that 40-50% of women had, at some point in their lives, been subjected to violence by a man. In the EU we have a duty to recognise and ensure the rights of women to life and physical safety under the rule of law.
. Issues in connection with women’s rights were among the problems resulting from the massive influx of other cultures to which, for decades, a blind eye was turned through misconceived tolerance. It is clear from the facts, not least that one in every four women in the EU suffers violence at the hands of a male family member, that half of all murders are committed within the family and that genital mutilation is carried out on some 500 000 women, that it is high time that we started to clamp down on this once and for all.
It can therefore be seen as nothing other than a disgrace that it appears to be possible, in this EU of ours, to enact regulations on the curvature of cucumbers and bananas, but not to devise across-the-board rules on how violence against women is to be punished. It is no less pathetic when state offices turn a blind eye to instances of polygamy or even take a supportive attitude towards it and thereby further encourage the abuse of human rights.
Laudable though it is for the Presidency of the Council to respond to this state of affairs by declaring its intention to do more to defend women’s rights, getting doctors, teachers and the police to provide a modicum more information will not be enough. The main problem has to do with the role models presented to men; those in our own Western society are competitive in nature, which is not absolutely ideal, but those in Muslim ideology go as far as to exemplify hatred of women. That is where we must start.
.At least a third of women will at some point in their lives have been victims of a physical or sexual assault. That is the alarming figure taken from the excellent report by my colleague from the Group of the Alliance of Liberals and Democrats for Europe, Mrs Maria Carlshamre.
Faced with the escalation of violence against women and the way in which it is becoming an everyday phenomenon, there is only one firm, appropriate answer: zero tolerance whether the violence takes place in, or outside, the marriage.
Europe has, moreover, faced up to its responsibilities in order to combat this form of violence affecting women from every social group. Under the Daphne II Programme, EUR 50 million are being dedicated between 2004-2008 to protecting those women among us who are most at risk. This is a symbolic amount because we are well aware that, if the prevention and victim support policies are to be effective, then they have to be carried out on a national basis.
It is therefore alarming to learn that, each year, between five and ten million children see and hear inhuman acts of this kind take place.
It is therefore crucial that the 25 national criminal sets of legislation from now on consider children, like their mothers, to be victims.
Our society has for too long underestimated the seriousness of violent acts against women. We must put a stop to this cowardice.
. My reasons for supporting this report are many and deep. For most people in society violence against women is abhorrent, but we know it exists.
Violence between people who know each other, such as partners, needs to be treated extremely seriously by the authorities. I support the actions proposed to facilitate changes, especially in the area of trafficking and domestic violence.
.I voted in favour of the excellent report by my fellow Member, Mrs Edite Estrela, on equality between women and men in the European Union, and I am delighted that it should have been adopted almost unanimously by the European Parliament.
Equal opportunities form part of France’s great republican principles, and I argue for them to be respected at European level in accordance, for example, with the Treaty of Rome instituting the European Community and with the EU Charter of Fundamental Rights. Any inequality based on a person’s gender is a source of injustice, social violence and incomprehension among our fellow citizens. The European Union has a duty to ensure the equal treatment of human beings, which is a source of harmony, peace and progress. By doing this, the EU will set a clear example to the whole world in favour of the human values that we champion and that together constitute one of the pillars of European integration.
The Swedish Conservative delegation has today chosen to abstain from voting in a vote on equality between women and men in the EU. We Conservatives wish to combat the lack of freedom entailed by inequality and prejudices. It is not, however, the EU’s task to define which measures should be taken in the Member States or by other actors in society. We cannot, therefore, support the report, which makes numerous proposals that encroach on the Member States’ areas of competence, for example proposals concerning the provision of child care, where the Member States’ traditions and distinctive cultural features are so widely different from one another.
What is more, the report strays into areas that not even the Member States should regulate, for example that of whether political parties are examining strategies for getting more women into their party structures. There are, however, other important matters discussed in the report, for example the need to gather comparable statistics concerning, respectively, men’s and women’s wages and concerning the fight against discrimination.
.  We voted in favour of this report because we endorse its content. We are aware, however, that it is merely another statement of intent on Parliament’s part, at variance with the policies already put in place, which, in some cases, are undermining equal rights and exacerbating discrimination, for example in the labour market.
We welcome the adoption of a proposal urging the Commission to notify Parliament of the progress made in the various Member States with regard to the implementation of the Beijing Platform for Action, not least in the area of reproductive and sexual health, and to disclose statistical data on all Member States.
We also hope that the European Institute for Equality Between Men and Women will be given the necessary resources whereby it can make a positive contribution towards the promotion of equal rights and towards ensuring that women are treated with the dignity that they deserve.
. I welcome the Committee on Women’s Rights and Gender Equality’s own-initiative report on the future of the Lisbon Strategy with regard to the gender perspective. I agree that measures must be taken to promote employment for women as well as reduce the continuing inequalities between women and men.
The report stresses the disparities that still exist in underlying factors such as employment, the wage gap, lifelong education and training. It also assesses the ways in which professional, family and private life can be successfully combined.
.Dealing with equality between men and women means above all being aware of just how far things have come in over a century and since the initial struggles for female emancipation, but it also means keeping in mind how much still needs to be done if gender equality is to become an integral part of everyday life.
That is why I welcome the adoption this lunchtime of Mrs Estrela’s report, which points out various forms of discrimination that are suffered by members of the female sex and that therefore constitute so many challenges to be taken up. To mention only two of them: a pay gap estimated at 16% and an employment rate of females aged between 15 and 24 that is stagnant, despite women in this age group being educated to a higher level.
Removing the obstacles to women entering the job market obviously means putting in place a sufficient number of public or private amenities for young children, and this at least until the latter reach compulsory school age. It also means applying in practice equal parental rights. In order to ensure all of these improvements to people’s everyday lives, the European Union must champion the best standards and raise their sights and aspire to the success of the Scandinavian countries where gender equality measures are concerned.
. – The Communist Party of Greece voted against the report, because it uses social problems of the working classes to speed up and extend capitalist restructurings which affect both sexes.
In order to combat female unemployment, it is proposed to extend 'flexible forms of employment'. For the lack of state welfare structures, it is proposed to shift the burden to the family, but equally. In other words, for men too to take recourse to part-time employment in order to replace the lack of state care in reproduction and care of the elderly and disabled, meaning that working class families will ultimately be unable to meet fundamental needs.
The so-called abolition of sexual discrimination at work has been used as an alibi for removing rights derived from the specific needs of women due to their reproductive function.
We condemn as disorientating the talk about changing the gender composition of power. Policy is not determined by gender. The power of the plutocracy will not change with more women in the institutions that serve it.
Women's problems are rooted in the capitalist system which exploits women and men, using gender and age to spread the capitalist policy to both sexes.
The basis for equality can only be laid within the framework of grass-roots power, in which grass-roots wealth comes through production and the goods produced.
– As regards the vote on the postal directive, I feel it is extremely important to mention the need to maintain guaranteed universal service. The completion of the internal market in postal services needs to take account not only of the sector’s economic importance, but also its irreplaceable territorial and social dimension.
The local services provided by the post office in each Member State play a considerable social role that we must not dispense with. We must therefore pay particular attention to the territorial and social dimension of postal networks when we are called on to make decisions on the reforms in the sector, in light of the far-reaching impact that those decisions may have when the postal services are entirely opened up to competition. I therefore feel it is crucial that the planned study analyse whether the provisions of the postal directive are sufficiently clear as regards the obligation to provide a universal service and whether an adequate framework is established for the Member States.
We must not jeopardise the directive’s key objective, which is to guarantee minimum Community-level territorial and social postal services, at a certain quality and at affordable prices.
.  The liberalisation of postal services forms part of the so-called ‘Lisbon Strategy’, and is aimed at opening up the sector to private capital. The ultimate aim is to privatise this public sector, starting with the most profitable sections, and ‘obviously’ continuing to be supported by public funding (the model applied to hospital management being a case in point).
The struggle of the workers in the sector, and that of the people – I refer in particular to the numerous demonstrations against post office closures and in favour of ensuring postal delivery – has succeeded in delaying and in some cases actually blocking this process, in some of its most detrimental aspects.
The purpose of this report by Parliament is to assess the impact thus far of the liberalisation in the EU Member States, ahead of new initiatives by the Commission aimed at deepening it.
The report fails to criticise the current process of liberalisation, or to expose the detrimental consequences thereof, such as the closure of outlets, the cuts to daily home delivery and the reduction in employment levels; it does quite the opposite, in fact. It also fails to call into question the liberalisation of the sector in 2009, promoting instead the opening up of the sector and the primacy of competition in this regard.
Hence our vote against.
. The year 1997 saw the beginning of the liberalisation process in the European postal market, the intention of which was to create an open market accessible to every service provider in what are now 25 Member States.
The national postal services responded to the pressure from this liberalisation process by starting to change their structures and to reposition themselves.
All this progress notwithstanding, the transposition of the directive at national level needs to be closely observed. It is, for example, unacceptable that Austrian postal legislation should impose disproportionately high sanctions on those who omit to fit new letterboxes on their houses. That is not something for which the EU’s 2002 Post Directive can be blamed, for it prescribed no such sanctions at national level. Implementing directives in this way further encourages the public in their sceptical attitude towards the EU, and in their belief that the responsibility for this state of affairs lies with Brussels and nowhere else.
I call on the Commission to monitor the transposition of the Postal Directive with a particular view to ensuring that the penalties planned at national level are not disproportionate and do not imperil the functioning of the postal market. This should be given priority as a matter for examination in the forthcoming prospective study.
Since this own-initiative report makes the same demand as I do, I welcome it.
.  The situation is extremely complicated but the election results should not be used to undermine the inalienable right of the Palestinian people to freedom, to an independent sovereign state, with East Jerusalem as its capital, and to resist the occupation. Nor should they be used to jeopardise financial aid to the Palestinian Authority, which meets the most basic needs of the Palestinian people, or to fuel the USA’s increasing military involvement throughout the Middle East. It is as vital as ever to show solidarity with the heroic struggle of the Palestinian people and with the Palestinian national movement.
Lastly I wish to express my disappointment that the majority in Parliament rejected the amendments tabled by our group, which called on Israel to abide by United Nations resolutions and the recommendations made by the International Court of Justice, and which sought to bring to the top of our list of priorities the need to put an end to the impasse in the peace process, to military occupation, to the settlements, to the wall, to assassinations, to detentions, to refusals to release prisoners, to the violence to which the Palestinian people are subjected and to the dramatic fall in their living conditions.
. I voted in favour of the joint motion for a resolution on the situation in Palestine. While we are right to call on Hamas to recognise Israel and end terrorism, we should not bring into question the outcome of fair and free democratic elections. The EU must continue to give aid to the Palestinian people and remain fully engaged as a member of the Quartet pushing the ‘roadmap for peace’.
.  When democracy engenders an unwanted result, there is a temptation to condemn the idea that such an outcome can happen. This is understandable, but of little value. What democracy must strive to do is to act effectively to stop people from joining such movements.
What is far from certain is that there is democracy in Palestine, regardless of the regular elections that have taken place, and this is where our concerns should lie. Democracy and the rule of law, which imply, , peaceful coexistence with other countries, not wishing to destroy one’s neighbours and, obviously, eliminating terrorism, must be the cornerstone of our policy in relation to this part of the world.
Irrespective of the current nature of the movement that has won the Palestinian election, the important thing now is to demand that the government-elect of the Palestinian Authority respect international agreements and uphold the principles required for the peaceful coexistence of the two countries, without which it will be impossible to help the Palestinians. Despite the fact that this result reflects the will of the people, the potential consequences remain very serious.
. The election of Hamas was the democratic will of the Palestinian people, and while I have grave misgivings about the policies of that organisation, there is no question that they form the legitimate government. The aid the EU gives to the peace process can, and indeed must, be conditional upon continued moves towards peace. To shut off the aid now would risk alienating an organisation the EU must remain engaged with. I believe continued application of EU pressure will help to deliver a long-term solution. We cannot disengage now because of distaste for individual partners we are obliged to work with.
. Today I voted for the joint resolution on Cuba, though I would have preferred it to have expressly regretted the 2005 abandonment of sanctions.
As a society built on the imperative of Marxist domination, it is no surprise that Cuba is a bastion of repression, where dissent is crushed and freedom denied.
It is a telling insight into the totalitarian and Marxist reality, which lurks behind its democratic facade, that Sinn Fein/IRA maintains representation in Cuba. It was most notoriously exposed when, in 2001, that representative, Niall Connolly, infamously organised for himself and others to train FARC guerrillas in Columbia.
The EU’s abandonment of sanctions in 2005 has been an utter failure. Human rights abuses have increased, not diminished. As ever with Marxist extremists, be they Castro or Sinn Fein, they simply pocket the concessions and carry on regardless. I say it is time we learnt the lesson and put some steel back into our stand against this hideous regime.
. Cuba leaves a great deal to be desired in terms of fundamental freedoms, as is evident from both the oral question and the present, otherwise adequate, resolution.
There is one issue which I would like to highlight, and that is the position of house churches. New legislation contained in Directive 43 and Resolution 46 requires all operational house communities to register with the authorities. It is a regular occurrence that applications for registration result in extremely complicated negotiations with the authorities. These involve detailed information about the community members and their pastors. This new legislation has already resulted in the closure of several house churches.
In 1992, the Cuban authorities changed the constitution, the effect being to change the country from an atheist state to a secular one. That was a first step in the right direction. New legislation, however, appears to reflect a trend towards new restrictions. While the Cuban constitution recognises the right of the citizens to freedom of religion, restrictions are increasingly being imposed. Why are Christian churches, including those that are registered, so closely scrutinised, checked out and even infiltrated? This hardly amounts to real freedom of religion in Cuba.
I would ask the Council and Commission to broach these issues in talks with the Cuban authorities.
.  I voted against the resolution, because I object to its content, which takes absolutely no account of the context in which Cuba has been forced to live for many years, namely the US embargo and all of the attacks that Cuba has suffered.
The resolution also omits any reference to the existence of the US base at Guantanamo, where the Bush Administration is holding prisoners without trial and is riding roughshod over human rights and the Geneva Convention.
It also makes no reference to the five Cuban citizens still being held in the USA, some of whom are not allowed to receive family visits, this despite the court in Atlanta overturning the ruling that had led to their initial detention.
This position held by the majority in Parliament is very much one of double standards, and toes the US line, which is one of continuous pressure on people and governments failing to follow its guidelines and resisting subjugation.
It is similarly disappointing that there is not one word about the important contribution that Cuba is making to the social development of the people of Latin America and Africa. Young people from these areas go to Cuba to receive training and education, and Cuba sends thousands of doctors and other professionals to other countries.
. I will vote with reluctance for this resolution. The situation of human rights in Cuba is by no means perfect and on some occasions the Cuban authorities have been their own worst enemies in refusing permission for representatives of the to travel to Strasbourg to receive their share of the Sakharov Prize recently. Yet there is, in my opinion, no climate of fear in Havana, such as that I have witnessed in Kashmir or, until recently, Aceh.
There is an issue of proportionality. Yes, Cuba violates human rights but not to the extent of Colombia with its death squads or Haiti with the anarchy of criminal gangs and violent politics which have seen more than 1000 deaths. Hopefully next week’s elections there might start to bring that to an end. Where is Parliament’s constant concern on these and other human rights in the region outside of Cuba? Where are our concerns about ‘occupied’ Cuba in Guantanamo Bay, where reports indicate that the situation is far worse than Cuba’s worst jails?
Of course I believe that Cuba should be a parliamentary democracy. I also believe, however, that foreign policy is a national matter and that multilateral channels, such as the UN, are the only acceptable alternative for influencing countries not in the immediate vicinity of the EU.
For the above-mentioned reasons, I have voted against the resolution.
.  Two hundred words will never be enough to undo yet another manoeuvre that forms part of the EU’s policy of isolation and discrimination against Cuba, which panders to the demands of the USA.
This is the same EU that, lest we forget, called for a change to the political system in Cuba in its 1996 common position, thereby interfering in an issue that is exclusively the responsibility of the Cuban people.
The majority in this very Parliament, in a cynical move, criticised the US embargo on Cuba, yet also called for continued sanctions imposed on Cuba by the EU. Furthermore, it does not manage one single word of solidarity with the five Cuban patriots held in the USA for defending their country against terrorism.
Though it pains the majority in the House, Cuba means hope for, and confidence in, a decent life for millions of men and women. This is a country that, in spite of the embargo, achieved the highest economic growth in the past 45 years in 2005, a country that is set to take on the presidency of the non-aligned movement and to host its 2006 summit, and a country that sends thousands of doctors, teachers and sports coaches to other countries, rather than armies to occupy, exploit and oppress.
.  Cuba is proof that in the western world not all of the walls of shame have come down. Between the absurd idealism of some and the shameless pragmatism of others, there have been those who seem determined to forget that in Cuba there is no democracy, no human rights, no freedom, nothing that we would consider to be the essential building blocks of our societies. No unfathomable romanticism, nor pragmatism, can justify any change to the essential position: consistent condemnation of Cuba and calls for democratisation, without which it will not be possible to maintain close ties with this tyrannical government.
. I have voted for the joint motion for a resolution on Cuba, but it is missing several important facts in the political context.
The main problem in the Cuban situation is caused by the US-led blockade and the aggressive US threats against Cuba.
Putting an end to the blockade and stopping the aggressive threats by the US would be the most important step in creating an atmosphere in which there would be better possibilities to create true democracy in Cuba.
But the aggressive US policy is not the only reason for the severe restrictions on freedom of expression and democracy in Cuba. The Cuban Government has also its own individual responsibility to bear.
One example, among others, is the decision not to let the Sakharov Prize winners, the leave the country to receive the prize in Strasbourg.
I have voted for the resolution, but I protest against the Cuban Government’s travel ban on the .
. I have voted in favour of the proposed resolution on Cuba, even though it is missing several important facts in the political context.
The main problem in the Cuban situation is caused by the US-lead blockade and the aggressive US threats against Cuba.
Putting an end to the blockade and stopping the aggressive threats by the US would be the most important step in creating an atmosphere in which there would be better possibilities to create a true democracy in Cuba.
But the aggressive US policy is not the only reason for the severe restrictions on freedom of expression and democracy in Cuba. The Cuban government also has its own individual responsibility to bear.
One example, among others, is the decision not to let the Sakharov prize-winners, the , leave the country to receive the prize in Strasbourg.
I am voting in favour of the resolution, despite its imperfections, since I want to protest against the Cuban government’s travel ban on the .
. I reject this resolution on Cuba, which is one-sided and does no justice whatsoever to the complexities of real life in that country. If we condemn Cuba,
– we are treating as of no account that country’s efforts at developing in another way, which it is doing in the teeth of resistance from many quarters;
– we are ignoring Cuba’s exemplary achievement in making provision for its people’s welfare, which it continues to do despite the American embargo and serious economic problems;
– we are denying that the continued existence of the Cuban system offers a glimmer of hope to those in the so-called Third World who are on the losing side in a globalised world in which markets and profits matter more than anything else.
This resolution takes a reductivist view of the concept of human rights, and the way it makes use of them betrays an intolerable dual morality. This resolution is not aimed at defending human rights, but rather at condemning the Cuban system and contributing to its downfall. I will have no part in it.
.  The implementation of the Community budget, that is, ensuring that political decisions are actually implemented, is an extremely important issue.
Unfortunately the budgetary process is increasingly less transparent and more scattered, making it difficult to ascertain the final destination of funds.
The budget savings imposed by the Stability and Growth Pact and by the major contributing countries has meant that, following adoption of the annual Community budget, many priority areas are underfunded, which has led to a policy of redistribution and cuts across the budgetary headings and countless amending budgets. In other words, non-execution is encouraged in certain areas to finance others, regardless of the adopted budget.
There are also policies and instruments such as the Stability and Growth Pact, that are factors in non-implementation. In this regard, the Commission and the Council cannot wash their hands of their responsibilities, in view of the constant reduction in payments in respect of authorisations.
National implementation must go hand in hand with the definition of national priorities on the ground, especially when it comes to the Structural Funds. Irrespective of the instruments that have just been proposed, we do not think that the negotiations on the new financial perspective should be contingent on the proposals being adopted.
.  The motion for a resolution on which we have just voted highlights the need for new management measures to be taken for the Mediterranean. Care must always be taken to uphold the principle that the sustainability of fishery resources must be guaranteed in order to ensure that fisheries activities are viable, that fleets can continue to operate, that jobs can be maintained and that fishing communities can be developed.
We therefore feel that the Council must adopt the management regulation on which Parliament has now given its opinion.
Given that the current situation may result in discrimination among fishermen operating in other waters, however, we believe that there must be effective decentralisation and that the main stakeholders, namely the fishermen and their representative bodies, must be involved in management decisions, given that practical measures must reflect the specific realities of each fishing area or region.
We also feel that the management regulation should be accompanied by the necessary measures to compensate for the social and economic impact caused by the regulation itself, with Community funding. All measures must be based on scientific fisheries research.
. There are many instances where an EU of 25 states does not make sense, and one-size-fits-all does not work any more – if it ever did. There is no reason why I as a Scottish Member of this house should have a say over the Mediterranean, and I have accordingly abstained on this vote. The EU needs to find new ways of working to ensure legitimacy of our decisions. Continuing the notion that everyone is equally interested in everything is untenable and discredits the EU itself.
That concludes the explanations of vote.
I declare the session of the European Parliament adjourned.